Name: Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other
 Type: Regulation
 Subject Matter: Europe;  trade;  Africa;  Asia and Oceania
 Date Published: nan

 1 . 9 . 87 Official Journal of the European Communities No L 250 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other CHAPTER I PROVISIONS APPLICABLE TO THE KINGDOM OF SPAIN Section I General Provisions THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas Association or Co-operation Agreements have been concluded between the European Economic Community , of the one part , and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey of the other part ; Whereas the Protocols to the aforementioned Agreements which are to be concluded consequent on the accession of Spain and Portugal to the Community are to be approved by the Contracting Parties in accordance with their own procedures ; Whereas , pending completion of those procedures , without which the said Protocols cannot enter into force , the arrangements for trade between Spain and Portugal on the one hand and the countries in question on the other , which are to replace the arrangements laid down by Regulation (EEC) No 449 / 86 ( x ) should be laid down , Article 2 1 . On the entry into force of this Regulation , the Kingdom of Spain shall apply to imports of products originating in the Mediterranean non-member countries , other than those listed in Annex I , the same customs duties as it applies to like products from the Community as constituted on 31 December 1985 . The provision shall apply in accordance with paragraphs 2 and 3 of this Article and with Article 3 . 2 . The Kingdom of Spain shall dismantle customs duties on imports originating in the Mediterranean non-member countries , in accordance with the following timetable :  on the date of entry into force of this Regulation , each duty shall be reduced to 77,5 % of the basic duty;  on 1 January 1988 each duty shall be reduced to 62,5 % of the basic duty ;  on 1 January 1989 each duty shall be reduced to 47,5 % of the basic duty ;  on 1 January 1990 each duty shall be reduced to 35 % of the basic duty ;  on 1 January 1991 each duty shall be reduced to 22,5 % of the basic duty ;  on 1 January 1992 each duty shall be reduced to 10 % of the basic duty ;  the final 10% reduction shall be made on 1 January , 1993 . HAS ADOPTED THIS REGULATION : Article 1 The Kingdom of Spain and the Portuguese Republic shall apply to trade in the products covered by the Agreements with Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey respectively , hereinafter referred to as the 'Mediterranean non-member countries', the arrangements resulting from those Agreements , subject to the specific provisions set out below . (^ OJ No L 50 , 28 . 2 . 1986 , p. 40 . No L 250 / 2 Official Journal of the European Communities 1 . 9 . 87 3 . The duties calculated in accordance with paragraph 2 shall be rounded down to one decimal place , by deleting the second decimal . Article 3 1 . The basic duty for each product to which the successive reductions provided for in Article 2 ( 2 ) are to be applied shall be the duty actually applied by the Kingdom of Spain vis-a-vis the Community on 1 January 1985 . 2 . By way of derogation from paragraph 1 :  in the case of products listed in Annex I , the basic duty shall be the duty applied by the Kingdom of Spain vis-a-vis each of the Mediterranean non-member countries concerned on 1 January 1985 ;  in the case of the following products the basic duties shall be those indicated :  until 31 December 1989 for the products listed in Annex III and originating in the Mediterranean non-member countries . The Kingdom of Spain may also apply quantitative import restrictions until 31 December 1989 to products listed in Annex IV and originating in the Mediterranean non-member countries , provided it applies similar measures vis-a-vis non-preferential third countries . 2 . The restrictions referred to in paragraph 1 shall take the form of quotas . 3 . The initial quotas are indicated in Annex II , Annex III or Annex IV as appropriate . The quotas listed in Annexes II and IV and quotas 1-5 and 10-14 in Annex III shall be increased at the beginning of each year by 25 % in the case of ECU quotas and 20 % in the case of volume quotas . Each successive increase shall be added to the quota and the following increase calculated on the basis of the total thus obtained . Quotas 6 - 9 in Annex III shall be increased by 20 % at the beginning of each year . 4 . Where it is found that Spanish imports of a product listed in Annex II , III or IV and originating in one of the Mediterranean non-member countries have been less than 90 % of the quota level in two consecutive years , imports of that product originating in the Mediterranean non-member country concerned shall be liberalized at the beginning of the year following the two years in question provided the product concerned is at that time liberalized vis-a-vis the Community as constituted on 31 December 1985 . Should the Kingdom of Spain liberalize imports from the Community as constituted on 31 December 1985 of a product listed in Annex II or III , or increase a quota applicable to the Community as constituted on 31 December 1985 by more than the minimum percentage indicated in paragraph 3 , it shall also liberalize imports of that product from the Mediterranean non-member countries , or increase the quota proportionately . 5 . The Kingdom of Spain shall administer the quotas referred to in paragraph 2 in accordance with the same rules and administrative practics it applies to imports of products originating in the Community as constituted on 3 1 December 1985 . Heading No of Common Customs Tariff Description Basic duty 24.02 Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes 50 % B. Cigars 55 % C. Smoking tobacco 46,8% D. Chewing tobacco 26 % E. Other , including agglomer ­ ated tobacco in the form of sheets or strip 10,4% 27.09 Petroleum oils and oils obtained from bituminous minerals , crude exempt Article 4 Should the Kingdom of Spain suspend customs duties on imports from the Community as constituted on 31 December 1985 or reduce them more rapidly than envisaged under the timetable laid down , it shall also suspend or reduce by the same percentage the customs duties applying to like products originating in the Mediterranean non-member countries , other than products listed in Annex I. Article 6 1 . For products covered by Regulation (EEC) No 3033 / 80 0 ) and originating in the Mediterranean Article 5 1 . The Kingdom of Spain shall apply quantitative import restrictions :  until 31 December 1988 for the products listed in Annex II and originating in the Mediterranean non-member countries ; (&gt;) OJ No L 323 , 29 . 11 . 1980 , p. 1 . 1 . 9 . 87 Official Journal of the European Communities No L 250 / 3 non-member countries , the Kingdom of Spain shall dismantle , as from the entry into force of this Regulation , the customs duty constituting the fixed component of the charge in accordance with the timetable laid down in Article 2 ( 2 ), starting from the basic duty indicated in Annex V. 2 . For the products referred to in paragraph 1 and originating in Turkey , the Kingdom of Spain shall , from the date of entry into force of this Regulation , apply the preferential rates resulting from the Agreement to the variable component of the charge . Section II Products listed in Annex II to the Treaty From 1 January 1991 , the Kingdom of Spain shall apply to those products a duty which reduces the difference between the duty actually applied on 31 December 1990 and the preferential duty in accordance with the following timetable :  on 1 January 1991 , the difference shall be reduced to 83,3% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 66,6% of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 49,9% of the initial difference ;  on 1 January 1994 , the difference shall be reduced to 33,2% of the initial difference;  on 1 January 1995 , the difference shall be reduced to 16,5% of the initial difference . The Kingdom of Spain shall apply the preferential rates in full from 1 January 1996 . 3 . The Kingdom of Spain shall postpone application of the preferential arrangements for fruit and vegetables covered by Regulation (EEC ) No 1835 / 72 ( 2 ) until 31 December 1989 . From 1 January 1990 the Kingdom of Spain shall apply to those products a duty which reduces the difference between the duty actually applied on 31 December 1989 and the preferential duty in accordance with the following timetable :  on 1 January 1990 , the difference shall be reduced to 85,7% of the initial difference ;  on 1 January 1991 , the difference shall be reduced to 71,4% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 57,1 % of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 42,8 % of the initial difference ;  on 1 January 1994 , the difference shall be reduced to 28,5% of the initial difference;  on 1 January 1995 , the difference shall be reduced to 14,2% of the initial difference . The Kingdom ofSpain shall apply the preferential rates in full from 1 January 1996 . 4 . The Kingdom of Spain shall apply to fishery products falling within heading or subheading No 03.01 , 03.02 , 03.03 , 16.04 , 16.05 or 23.01 B of the Common Customs Tariff a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable :  on the date of entry into force of this Regulation , the difference shall be reduced to 75,0% of the initial difference ; Article 7 1 . For products originating in the Mediterranean non-member countries and listed in Annex II to the Treaty , the Kingdom of Spain shall , subject to the special provisions laid down below , apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable :  on the date of entry into force of this Regulation , the difference shall be reduced to 81,8% of the initial difference ;  on 1 January 1988 , the difference shall be reduced to 72,7% of the initial difference ;  on 1 January 1989 , the difference shall be reduced to 63,6% of the initial difference ;  on 1 January 1990 , the difference shall be reduced to 54,5 % of the initial difference ;  on 1 January 1991 , the difference shall be reduced to 45,4% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 36,3% of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 27,2% of the initial difference ;  on 1 January 1994 , the difference shall be reduced to 18,1 % of the initial difference ;  on 1 January 1995 , the difference shall be reduced to 9,0% of the initial difference . The Kingdom of Spain shall apply the preferential rates in full from 1 January 1996 . 2 . The Kingdom of Spain shall postpone application of the preferential arrangements for olive oil , oil seeds and oleaginous fruit covered by Regulation No 136 / 66 / EEC (*) and for products derived therefrom until 31 December 1990 . (!) OJ No L 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . 1 . 9 . 87No L 250 / 4 Official Journal of the European Communities  in Article 1 ( 2 ) ( a ) of Regulation No 136 / 66 / EEC , other than soya beans falling within subheading No ex 12.01 B of the Common Customs Tariff:  in Article 1 ( 2 ) ( b ) of Regulation No 136 / 66 / EEC , other than products falling within subheading 15.17 B II or 23.04 B of the Common Customs Tariff . 3 . Until 31 December 1992 quantitative restrictions may be applied to imports into Spain of products listed in Annex VIII and originating in the Mediterranean non-member countries .  on 1 January 1988 , the difference shall be reduced to 62,5% of the initial difference ;  on 1 January 1989 , the difference shall be reduced to 50,0% of the initial difference ;  on 1 January 1990 , the difference shall be reduced to 37,5 % of the initial difference ;  on 1 January 1991 , the difference shall be reduced to 25,0% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 12,5% of the initial difference . The Kingdom of Spain shall apply the preferential rates in full from 1 January 1993 . However , for prepared or preserved sardines falling within subheading No 16.04 D of the Common Customs Tariff, the Kingdom of Spain shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the timetable laid down in paragraph 1 . 5 . The basic duty referred to in paragraph 1 and 4 shall be that defined in Article 3 ( 1 ). However , for domestic rabbits falling within subheading No 01.06 A of the Common Customs Tariff, the basic duty shall be set at 6,5% . Article 10 In the case of products referred to in Article 7 ( 1 ) which are not subject on 1 March 1986 to a common organization of the market , the provisions of the Agreements concerning the elimination of charges having equivalent effect to customs duties and the abolition of quantitative restrictions and measures having equivalent effect shall not apply to such charges , restrictions or measures where they form an integral part of a national organization of the market in Spain at the time of accession to the Community . The provision shall apply only until a common organization of the market is established for such products or until 31 December 1995 , whichever is the earlier , and only insofar as is strictly necessary to ensure the functioning of the national organization . Article 8 For the products referred to in Article 7(1 ), the Kingdom of Spain shall apply the non-tariff benefits and levy reductions laid down by the Agreements as of the entry into force of this Regulation . Section III Canary Islands and Ceuta and Melilla Article 9 1 . Quantitative restrictions may be applied to imports into Spain of products originating in the Mediterranean non-member countries : a ) until 31 December 1989 in respect of the products listed in Annex VI ; b ) until 31 December 1995 in respect of the products listed in Annex VII ; c ) in respect of products subject , under Article 81 of the Act of Accession of Spain and Portugal to the Community , to the supplementary mechanism applicable to imports into Spain from the Community as constituted on 31 December 1985 , other than products covered by Regulation (EEC ) No 1035 / 72 . 2 . Until 3 1 December 1990 , quantitative restrictions may be applied to imports into Spain of products originating in Turkey and referred to : Article 11 1 . Without prejudice to the following provisions , the arrangements for trade between the Canary Islands and Ceuta and Melilla on the one hand and the Mediterranean non-member countries on the other shall be the same as those for trade between the Community and the said countries , provided those countries accord products originating in the Canary Islands and Ceuta and Melilla the same treatment they accord those from the Community . 2 . Customs duties applied by the Canary Islands and Ceuta and Melilla to products other than those listed in Annex II to the Treaty and the charge known as 'arbitrio insular - tarifa general ' existing in the Canary Islands shall be dismantled in respect of products originating in the Mediterranean non-member countries in accordance with the same timetable and arrangements indicated in Articles 2 , 3 and 4 . 3 . Customs duties existing in the Canary Islands and in Ceuta and Melilla with regard to products listed in Annex II to the Treaty and originating in the Mediterran non-member countries shall be aligned progressively on the preferential 1 . 9 . 87 Official Journal of the European Communities No L'250 / 5  on 1 January 1991 each duty shall be reduced to 30 % of the basic duty ;  the final two 15 % reductions shall be made on 1 January 1992 and 1 January 1993 . 3 . The duties calculated in accordance with paragraph 2 shall be rounded down to one decimal place by deleting the second decimal . duties applied by the Community in respect of such products subject to the proviso that those territories may accord more favourable treatment to such products than the Community does . In no case shall duties be dismantled at a faster rate or otherwise than is laid down in Articles 2 , 3 and 4 . 4 . The charge known as 'arbitrio insular  tarifa especial' in the Canary Islands shall be abolished in respect of products originating in the Mediterranean non-member countries as of the date of entry into force of this Regulation . However , the said charge may be retained in respect of imports of the products listed in Annex IX at 90 % of the rate therein indicated provided the lower rate is applied uniformly to all imports of the products in question originating in the Mediterranean non-member countries . The charge shall be abolished when it is abolished vis-a-vis the Community . The said charge may at no time be higher than the Spanish Customs Tariff as amended with a view to the phasing in of the Common Customs Tariff . Article 13 1 . The basic duty for each product to which the successive reductions provided for in Article 12 (2 ) are to be applied shall be the duty actually applied by the Portuguese Republic vis-a-vis each of the Mediterranean non-member countries on 1 January 1985 . 2 . By way of derogation from paragraph 1 , the Portuguese Republic shall dismantle customs duties on the products listed in Annex XI starting from the basic duties indicated in that Annex , provided the said duties are higher than the duties actually applied by the Portuguese Republic vis-a-vis each of the Mediterranean non-member countries on 1 January 1985 . CHAPTER II PROVISIONS APPLICABLE TO THE PORTUGUESE REPUBLIC Article 14 Should the Portuguese Republic suspend customs duties on imports from the Community as constituted on 31 December 1985 or reduce them more rapidly than envisaged in the timetable laid down , it shall also suspend or reduce by the same percentage the customs duties applying to like products originating in the Mediterranean non-member countries , with the exception of the products listed in Annex X , section B. Section I General provisions Article IS 1 . Charges having equivalent effect to customs duties applied by the Portuguese Republic to imports originating in the Mediterranean non-member countries shall be abolished on the date of entry into force of this Regulation . 2 . The following charges applied by the Portuguese Republic to trade with the Mediterranean non-member countries shall be progressively dismantled in accordance with the timetable indicated : ( a ) the 0,4% ad valorem charge applied :  to goods imported temporarily ,  to reimported goods (other than containers ),  to goods imported under inward processing arrangements allowing drawback of duties paid on the import goods following export of the products obtained , shall be  reduced to 0,2 % on the date of entry into force of this Regulation and  abolished on 1 January 1988 ; Article 12 1 . The Portuguese Republic shall abolish customs duties on imports of products originating in the Mediterranean non-member countries as of the entry into force of this Regulation . 2 . By way of derogation from paragraph 1 , the Portuguese Republic shall dismantle customs duties on imports originating in the Mediterranean non-member countries of the products listed in Annex X in accordance with the following timetable :  on the date of entry into force of this Regulation , each duty shall be reduced to 80 % of the basic duty ;  on 1 January 1988 each duty shall be reduced to 65 % of the basic duty ;  on 1 January 1989 each duty shall be reduced to 50 % of the basic duty ;  on 1 January 1990 each duty shall be reduced to 40 % of the basic duty ; No L 250 / 6 Official Journal of the European Communities 1 . 9 . 87 ( b ) the 0,9% ad valorem charge applied to goods imported for home use shall be  reduced to 0,6% on 1 January 1989 ,  reduced to 0,3% on 1 January 1990 , and  abolished on 1 January 1991 . Article 16 1 . As of entry into force of this Regulation , the Portuguese Republic shall abolish customs duties of a fiscal nature of the fiscal component of customs duties existing at that date on imports of products originating in the Mediterranean non-member countries . 2 . In the case of the products listed in Annex XII , the customs duties of a fiscal nature or fiscal component of customs duties applied by the Portuguese Republic shall be eliminated in accordance with the timetable laid down in Article 12(2). 3 . Should the Portuguese Republic exercise the option open to it under Article 196 ( 3 ) of the Act of Accession of replacing a customs duty of a fiscal nature or fiscal component of such a duty by an internal charge, such component as is not covered by that charge shall represent the basic duty to which the successive reductions shall be applied . It shall be dismantled in trade with the Mediterranean non-member countries in accordance with the timetable laid down in Article 12 ( 2 ). Section II Products listed in Annex II to the Treaty Article 19 1 . For products listed in Annex II to the Treaty and originating in the Mediterranean non-member countries , the Portuguese Republic shall , subject to the special provisions laid down below , apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable :  on the date of entry into force of this Regulation , the difference shall be reduced to 81,8% of the initial difference ;  on 1 January 1988 , the difference shallbe reduced to 72,7% of the initial difference ;  on 1 January 1989 , the difference shall be reduced to 63,6 % of the initial difference ;  on 1 January 1990 , the difference shall be reduced to 54,5% of the initial difference ;  on 1 January 1991 , the difference shall be reduced to 45,4% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 36,3 % of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 27,2% of the initial difference ;  on 1 January 1994 , the difference shall be reduced to 18,1 % of the initial difference ;  on 1 January 1995 , the difference shall be reduced to 9,0% of the initial difference . The Portuguese Republic shall apply the preferential rates in full from 1 January 1996 . 2 . The Portuguese Republic shall postpone application of the preferential arrangements for olive oil , oil seeds and oleaginous fruits covered by Regulation No 136 / 66 / EEC and for products derived therefrom until 31 December 1990 . From 1 January 1991 the Portuguese Republic shall apply to those products a duty which reduces the difference between the duty actually applied on 31 December 1990 and the preferential duty in accordance with the following timetable :  on 1 January 1991, the difference shall be reduced to 83,3 % of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 66,6% of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 49,9% of the initial difference ; Article 1 7 Until 31 December 1987 the Portuguese Republic shall retain quantitative restrictions on imports from the Mediterranean non-member countries of motor vehicles subject to the special arrangements agreed between the Community and the said Portuguese Republic in accordance with Protocol No 18 to the Act of Accession . Article 18 1 . For the products covered by Regulation (EEC) No 3033 / 80 and originating in the Mediterranean non-member countries , the Portuguese Republic shall dismantle the customs duties constituting the fixed component of the charge in accordance with the timetable laid down in Article 12 ( 2), starting from the basic duty indicated in Annex XIII . 2 . For the products which are referred to in paragraph ! and originate in Turkey , the Portuguese Republic shall , in respect of the variable component of this charge , apply the preferential rates provided for in the Agreement from the date in the first year of the second stage of the transitional arrangements on which the second-stage rules come into force in respect of the commodities whose marketing year starts the latest . 1 . 9 . 87 Official Journal of the European Communities No L 250 / 7  on 1 January 1994 , the difference shall be reduced to 33,2% of the initial difference ;  on 1 January 1995 , the difference shall be reduced to 16,5% of the initial difference . The Portuguese Republic shall apply the preferential rates in full from 1 January 1996 . 3 . The Portuguese Republic shall postpone application of the preferential arrangements for products covered by the following Regulations until the beginning of the second stage as defined in Article 260 of the Act of Accession :  Regulation (EEC ) No 804 / 68 on the common organization of the market in milk and milk products ( ! ),  Regulation (EEC ) No 805 / 68 on the common organization of the market in beef and veal ( 2 ),  Regulation (EEC ) No 1035 / 72 on the common organization of the market in fruit and vegetables ,  Regulation (EEC ) No 2727 / 75 on the common organization of the market in cereals ( 3 ),  Regulation (EEC ) No 2759 / 75 on the common organization of the market in pigmeat ( 4 ),  Regulation (EEC ) No 2771 / 75 on the common organization of the market in eggs ( 5 ),  Regulation (EEC ) No 2777 / 75 on the common organization of the market in poultrymeat ( 6 ),  Regulation (EEC ) No 1418 / 76 on the common organization of the market in rice ( 7 ),  Regulation (EEC ) No 822 / 87 on the common organization of the market in wine ( 8 ). From the beginning of the second stage the Portuguese Republic shall apply a duty to these products which reduces the difference between the duty actually applied at the end of the first stage and the preferential duty in accordance with the following timetable : ( i ) where the second stage runs for five years :  on 1 January 1991 , the difference shall be reduced to 83,3% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 66,6% of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 49,9% of the initial difference ;  on 1 January 1994 , the difference shall be reduced to 33,2% of the initial difference ;  on 1 January 1995 , the difference shall be reduced to 16,5% of the initial difference ; ( ii ) where the second stage runs for seven years :  on 1 January 1989 , the difference shall be reduced to 87,5 % of the initial difference ;  on 1 January 1990 , the difference shall be reduced to 75,0 % of the initial difference ;  on 1 January 1991 , the difference shall be reduced to 62,5 % of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 50,0% of the initial difference ;  on 1 January 1993 , the difference shall be reduced to 37,5 % of the initial difference ;  on 1 January 1994 , the difference shall be reduced to 25,0% of the initial difference ;  on 1 January 1995 , the difference shall be reduced to 12,5% of the initial difference ; ( iii ) The Portuguese Republic shall apply the preferential rates in full from 1 January 1996 . 4 . The Portuguese Republic shall apply to fishery products falling within heading or subheading No 03.01 , 03.02 , 03.03 , 05.15 A , 16.04 , 16.05 or 23.01 B of the Common Customs Tariff and originating in the Mediterranean non-member countries a duty which reduces the difference between the basic duty and the preferential duty in accordance with the following timetable :  on the date of entry into force of this Regulation , the difference shall be reduced to 75,0% of the initial difference ;  on 1 January 1988 , the difference shall be reduced to 62,5% of the initial difference ;  on 1 January 1989 , the difference shall be reduced to 50,0% of the initial difference ;  on 1 January 1990 , the difference shall be reduced to 37,5% of the initial difference ;  on 1 January 1991 ,, the difference shall be reduced to 25,0% of the initial difference ;  on 1 January 1992 , the difference shall be reduced to 12,5% of the initial difference . The Portuguese Republic shall apply the preferential rates in full from 1 January 1993 . However , for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff, the Portuguese Republic shall apply a duty which reduces the difference between the basic duty and the preferential duty in accordance with the timetable laid down in paragraph 1 . 5 . The basic duty referred to in paragraphs 1 and 4 shall be that defined in Article 13 ( 1 ). 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 4 ) OJ No L 282 , 1 . 11 . 1975 , p . 1 . ( s ) OJ No L 282 , 1 . 11 . 1975 , p . 49 . (&lt;) OJ No L 282 , 1 . 11 . 1975 , p . 77 . Article 20 For the products referred to in Article 19 ( 3 ) the Portuguese Republic shall postpone until the beginning of the second ( 7 ) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 8 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . No L 250 / 8 Official Journal of the European Communities 1 . 9 . 87 stage , as defined in Article 260 of the Act of Accession , the application of the non-tariff benefits and levy reductions laid down by the Agreements . Article 21 1 . Quantitative restrictions may be applied until 31 December 1992 to Portuguese imports originating in the Mediterranean non-member countries of the products listed in Annex XIV . 2 . Quantitative restrictions may be retained until 31 December 1995 for Portuguese imports originating in the Mediterranean non-member countries of the products listed in Annex XV . 3 . Quantitative restrictions may be applied until 31 December 1990 to Portuguese imports originating in the Mediterranean non-member countries of oil seeds , oleaginous fruits , flour from which the oil has not been extracted and all vegetable oils , other than olive oil intended for human consumption in Portugal's internal market . 4 . Quantitative restrictions may be retained until 31 December 1992 for Portuguese imports originating in the Mediterranean non-member countries of the products listed in Annex XVI . measures having equivalent effect shall not apply to such charges , restrictions or measures where they form an integral part of a national organization of the market in Portugal at the time of accession . This provision shall apply only until a common organization of the market is established for such products or until 3 1 December 1995 , whichever is the earlier , and only insofar as is strictly necessary to ensure the functioning of the national organization . CHAPTER III GENERAL AND FINAL PROVISIONS Article 23 The Co-operation Council shall make any changes to the origin rules which may be necessary consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community . Article 24 In Article 1 of Regulation (EEC) No 449 / 86 , 'Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey' shall be added after 'Switzerland'. Article 25 This Regulation shall enter into force on 1 September 1987 . It shall apply in respect of each Mediterranean non-member country until the individual Protocol referring to the country concerned enters into force . Article 22 In the case of products referred to in Article 19(1 ) which are not subject on 1 March 1986 to a common organization of the market , the provisions of the Agreements concerning the elimination of charges having equivalent effect to customs duties and the abolition of quantitative restrictions and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1987 . For the Council The President K. E. TYGESEN 1 . 9 . 87 Official Journal of the European Communities No L 250 / 9 ANNEX I List provided for in Article 2 ALGERIA CCT heading No Description 28.16 Ammonia , anhydrous or in aqueous solution 29.01 Hydrocarbons 29.02 Halogenated derivatives of hydrocarbons 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives 31.02 Mineral or chemical fertilizers , nitrogenous 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ) 56.07 Woven fabrics of man-made fibres ( discontinuous or waste ) EGYPT CCT heading No Description 29.01 Hydrocarbons 29.02 Halogenated derivatives of hydrocarbons 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives 31.02 Mineral or chemical fertilizers , nitrogenous 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloracetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ) 55.06 Cotton yarn , put up for retail sale 55.09 Other woven fabrics of cotton 58.01 Carpets , carpeting and rugs , knotted (made up or not ) 58.02 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ) No L 250 / 10 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 60.04 Under garments , knitted or crocheted , not elastic or rubberized 61.02 Women's , girls' and infants' outer garments 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus; radio- broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras; radio navigational aid apparatus , radar apparatus and radio remote control apparatus LEBANON CCT heading No Description 39.07 Articles of materials of the kinds described in headings Nos 39.01 to 39.06 1 . 9 . 87 Official Journal of the European Communities No L 250/ 11 TUNISIA CCT heading No Description 28.10 31.05 39.02 39.07 51.04 55.09 56.07 58.01 58.02 60.01 60.03 60.04 60.05 61.01 61.02 61.03 62.02 69.08 85.15 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ) Articles of materials of the kinds described in headings Nos 39.01 to 39.06 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 Other woven fabrics of cotton Woven fabrics of man-made fibres ( discontinuous or waste ) Carpets , carpeting and rugs , knotted (made up or not ) Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ) Knitted or crocheted fabric , not elastic or rubberized Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic nor rubberized Under garments , knitted or crocheted , not elastic nor rubberized Outer garments and other articles , knitted or crocheted , not elastic nor rubberized Men's and boys' outer garments Women's , girls ' and infants' outer garments Men's and boys' under garments , including collars , shirt fronts and cuffs Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles Glazed setts , flags and paving , hearth and wall tiles Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio- broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus I No L 250 / 12 Official Journal of the European Communities 1 . 9 . 87 TURKEY CCT heading No Description 29.02 Halogenated derivatives of hydrocarbons 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloracetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-idene resins ) 51.04 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 55.06 Cotton yarn , put up for retail sale 55.09 Other woven fabrics of cotton 56.05 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale 56.07 Woven fabrics of man-made fibres ( discontinuous or waste ) 58.01 Carpets , carpeting and rugs , knotted (made up or not ) 58.02 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ) 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) 60.04 Under garments , knitted or crocheted , not elastic nor rubberized 60.05 Outer garments and other articles , knitted or crocheted , not elastic nor rubberized 61.01 Men's and boys' outer garments 61.02 Women's , girls' and infants' outer garments 61.03 Men's and boys' under garments , including collars , shirt fronts and cuffs 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles 69.08 Glazed setts , flags and paving , hearth and wall tiles 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : B. Other 1 . 9 . 87 Official Journal of the European Communities No L 250 / 13 ANNEX II List provided for in the first indent of Article 5 ( J ) Quota No Description Basic quota ('CCT heading No 1 85.15 7 units Tunisia : 29 units Turkey: 58 units Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( inclu ­ ding receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception appara ­ tus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers , whether or not incorporating sound recorders or reprodu ­ cers : b ) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is :  From more than 42 cm up to and including 52 cm  More than 52 cm 3 units2 87.01 Tractors ( other than those falling within heading No 87.07 ), whether or not fitted with power take-offs , winches or pulleys : e\ B. Agricultural tractors (excluding walking tractors ) and forestry tractors , wheeled :  With an engine of a cylinder capacity of 4 000 cm 3 or less 0 ) The amounts indicated apply to each ot the Mediterranean non-member countries , unless otherwise specified . No L 250 / 14 Official Journal of the European Communities 1 . 9 , 87 ANNEX III List provided for in second indent of Article 5 X 1 ) Quota No CCT heading No Description Basic quota (') 1 25.03 Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur 58 tonnes Turkey: 288 tonnes 2 29.03 36.01 36.02 ex 36.04 36.05 36.06 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons : B. Nitrated and nitrosated derivatives : ex I. Trinitrotoluenes and dinitronaphthalenes :  Trinitrotoluenes Propellent powders Prepared explosives , other than propellent powders Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators :  Other than electrical detonators Pyrotechnic articles ( for example , fireworks , railway fog signals , amorces , rain rockets ) Matches (excluding Bengal matches ) 7 tonnes 3 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene : ex b ) In other forms :  Waste and scrap ex II . Polytetrahaloethylenes :  Waste and scrap ex III . Polysulphohaloethylenes :  Waste and scrap ex IV . Polypropylene :  Waste and scrap ex V. Polyisobutylene :  Waste and scrap VI . Polystyrene and copolymers of styrene : ex b ) In other forms :  Waste and scrap VII . Polyvinyl chloride : ex b ) In other forms :  Waste and scrap ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Waste and scrap 1,5 tonnes Tunisia : 3 tonnes (') The amounts indicated apply to each of the Mediterranean non-member countries , unless otherwise specified . No L 250 / 151 . 9 . 87 Official Journal of the European Communities Quota No CCT heading No Description Basic quota 39.02 (cont'd) C. ex IX . Polyvinyl acetate :  Waste and scrap ex X. Copolymers of vinyl chloride with vinyl acetate :  Waste and scrap ex XI . Polyvinyl alcohols , acetals and ethers :  Waste and scrap ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Waste and scrap ex XIII . Coumarone resins , indene resins and coumarone-indene resins :  Waste and scrap XIV . Other polymerization or copolymerization products : ex b ) In other forms :  Waste and scrap 4 39.07 1 600 ECU Tunisia : 78 000 ECU Lebanon : 19 000 ECU Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : I. Of regenerated cellulose III . Of hardened proteins V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 c) Corset busks and similar supports for articles of apparel or clothing accessories ex d ) Other :  Excluding airtight clothing affording protection against radiation or radioactive contamination , not combined with breathing apparatus 5 ex 58.01 720 kgCarpets , carpeting and rugs , knotted (made up or not), other than hand-made Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets , carpeting , rugs , mats and matting 58.02 6 ex 58.04 130 kg 58.09 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of cotton Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : B. Lace : ex I. Hand-made :  Other than lace made from cotton , wool and man-made textile fibres II . Mechanically made Knitted or crocheted fabric, not elastic nor rubberized: C. Of other textile materials : I. Of cotton 60.01 No L 250 / 16 Official Journal of the European Communities 1 . 9 . 87 Quota No CCT heading No Description Basic quota 7 60.04 100 kg 60.05 Under garments , knitted or crocheted , not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pull ­ overs : a ) Of cotton III . Other : b ) Of cotton B. Other : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pullovers: a ) Of cotton IV . Other : d ) Of cotton Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : ex a ) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 :  Of cotton b ) Other : 1 . Babies' garments , girls' garments up to and including commercial size 86 : cc) Of cotton 2 . Bathing costumes and trunks : bb ) Of cotton 3 . Track suits : bb ) Of cotton 4 . Other outer garments : aa ) Blouses and shirt-blouses for women, girls and infants : 55 . Of cotton bb ) Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackets and jumpers : (other than jackets referred to under subheading 60.05 A II b ) 4 hh )): 11 . Men's and boys': eee ) Of cotton 22 . Women's , girls' and infants': fff) Of cotton cc ) Dresses : 44 . Of cotton dd ) Skirts , including divided skirts : 33 . Of cotton ee ) Trousers : ex 33 . Of other textile materials :  Of cotton ff) Suits and coordinate suits (excluding ski suits ) for men and boys : ex 22 . Of other textile materials :  Of cotton gg) Suits and coordinate suits (excluding ski suits ), and costumes , for women , girls and infants : 44 . Of cotton No L 250 / 171 . 9 . 87 Official Journal of the European Communities Quota No CCT heading No Description Basic quota 60.05 (cont'd) A. II . b ) 4 . hh ) Coats , jackets (excluding anoraks , windcheaters , waister jackets and the like ) and blazers : 44 . Of cotton ijij ) Anoraks , windcheaters , waister jackets and the like : ex 1 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton kk ) Ski suits consisting of two or three pieces : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 11 ) Other outer garments : 44 . Of cotton 5 . Clothing accessories : ex cc) of other textile materials :  Of cotton B. Other : ex III . Of other textile materials :  Of cotton 8 61.01 130 kgMen's and boys' outer garments A. Garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 1 5 8 ; garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : II . Other : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton B. Other : I. Industrial and occupational clothing : a ) Overalls , including boiler suits and bibs and braces : 1 . Of cotton b ) Other : 1 . Of cotton II . Swimwear : ex b ) Of other textile materials :  Of cotton III . Bath robes , dressing gowns , smoking jackets and similar indoor wear : b ) Of cotton IV . Parkas ; anoraks , windcheaters , waister jackets and the like : b ) Of cotton V. Other : a ) Jackets (excluding waister jackets ) and blazers : 3 . Of cotton b ) Overcoats , raincoats and other coats ; cloaks and capes : 3 . Of cotton c) Suits and coordinate suits (excluding ski suits ): 3 . Of cotton d ) Shorts : 3 . Of cotton 1 . 9 . 87No L 250 / 18 Official Journal of the European Communities Quota No CCT heading No Description Basic quota 61.01 (cont 'd) B. V. e ) Trousers : 3 . Of cotton f) Ski suits consisting of two or three pieces : ex 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton g) Other garments : 3 . Of cotton 61.02 Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 ; garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 158 : I. Babies' garments ; girls' garments up to and including commercial size 86 : a ) Of cotton B. Other : I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton II . Other : a ) Aprons , overalls , smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use): 1 . Of cotton b ) Swimwear : ex 2 . Of other textile materials :  Of cotton c ) Bath robes , dressing gowns , bed jackets and similar indoor wear : 2 . Of cotton d ) Parkas , anoraks , windcheaters , waister jackets and the like : 2 . Of cotton e ) Other : 1 . Jackets (excluding waister jackets ) and blazers : cc ) Of cotton 2 . Coats and raincoats , cloaks and capes : cc) Of cotton 3 . Suits and coordinate suits (excluding ski suits ), and costumes : cc ) Of cotton 4 . Dresses : ee ) Of cotton 5 . Skirts , including divided skirts : cc ) Of cotton 6 . Trousers : cc ) Of cotton 7 . Blouses and shirt-blouses : cc ) Of cotton 8 . Ski suits consisting of two or three pieces : ex aa ) Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 9 . Other garments : cc) Of cotton Official Journal of the European Communities No L 250 / 191 . 9 . 87 Basic quota Quota No CCT heading No Description 9 61.03 65 kg 61.04 Men's and boys' under garments , including collars , shirt fronts and cuffs : A. Shirts : II . Of cotton B. Pyjamas : II . Of cotton C. Other : II . Of cotton Women's , girls' and infants' under garments : A. Babies ' garments ; girls' garments up to and including commercial size 86 : I. Of cotton B. Other : I. Pyjamas and nightdresses : b ) Of cotton II . Other : b ) Of cotton 1 unit10 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines: I. Sewing machines ( lock-stitch only), with heads of a weight not exceeding 1 6 kg without motor or 1 7 kg including the motor ; sewing machine heads ( lock-stitch only), of a weight not exceeding 16 kgwithout motor or 17 kg including the motor : a ) Sewing machines having a value (not including frames , tables or furniture ) of more than 65 ECU each b ) Other 11 85.15 4 units Tunisia : 14 units Turkey : 29 units Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception appara ­ tus ; radiobroadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : III . Receivers , whether or not incorporating sound recorders or repro ­ ducers : b ) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is 42 cm or less 12 87.01 1 unitTractors ( other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : A. Agricultural walking tractors , with either a spark ignition or a compression ignition engine 13 7 800 ECU93.02 93.04 Revolvers and pistols , being firearms Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line-throwing guns and the like : 1 . 9 . 87No L 250 / 20 Official Journal of the European Communities Quota No CCT heading No Description Basic quota 93.04 (cont'd) ex A. Sporting and target-shooting guns , rifles and carbines:  Excluding single-barrelled , rifled sporting and target-shooting guns and carbines , and other than ring firing , of a unit value greater than 200 ECU 93.05 Arms of other descriptions , including air , spring and similar pistols , rifles and guns 93.06 Parts of arms , including gun barrel blanks , but not including parts of sidearms 14 93.07 Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war , and parts thereof; ammunition and parts thereof, including cartridge wads ; lead shot prepared for ammunition 1,5 tonnes 1 . 9 . 87 Official Journal of the European Communities No L 250 / 21 ANNEX IV List provided for in the last subparagraph of Article 5 ( 1 ) ALGERIA/TUNISIA CCT heading No Description Basic quota 39.02 Polymerization and copolymerization products ( for example , polytheylene , polytetrahalo ­ ethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : VII . Polyvinyl chloride 3 tonnes (') 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes ); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits , switchboards (other than telephone switchboards ) and control panels Algeria : 7 tonnes Tunisia : 58 tonnes 85.21 Thermionic , cold cathode and photo-cathode valves and tubes ( including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes ); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light emitting diodes; electronic microcircuits 100 kg (') (') For each of the countries . TURKEY CCT heading No Description Basic quota 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards ( other than telephone switchboards ) and control panels 7 tonnes 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : B. Other : I. Sea-going vessels 160 000 ECU No L 250 / 22 Official Journal of the European Communities 1 . 9 . 87 ANNEX V List provided for in Article 6 applicable to all the countries except Turkey CCT heading No Description Basic duty ( fixed component ) (% ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 60 % 24,21 II . 60 % or more 22,65 C. White chocolate 0,00 D. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 26,93 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 29,28 2 . 30% or more but less than 40% 29,80 3 . 40% or more but less than 50% : aa ) Containing no starch 27,67 bb ) Other 25,12 4 . 50% or more but less than 60% 23,22 5 . 60% or more but less than 70% 21,62 6 . 70% or more but less than 80% 21,38 7 . 80% or more but less than 90% 18,81 8 . 90% or more 20,56 II . Other : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 13,06 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 20,71 2 . 30% or more but less than 50% 11,59 3 . 50% or more but less than 70% 7,29 4 . 70 % or more 20,91 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I I. Less than 65 % 20,71 II . 65% or more but less than 80% 7,35 III . 80 % or more 0,00 B. Ice-cream (not including ice-cream powder ) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 0,00 II . Containing by weight of milkfats : l a ) 3 % or more but less than 7 % 0,00 b ) 7 % or more 0,00 Official Journal of the European Communities No L 250 /231 . 9 . 87 CCT heading No Description Basic duty (fixed component ) % 18.06 (cont 'd) 10,92 12,71 9,66 7,04 10,03 10,02 7,37 C. Chocolate and chocolate goods , whether or not filled; sugar confectionery and substitutes therefore made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Less than 50% 2 . 50 % or more b ) Containing by weight of milkfats : 1 . 1 ,5 % or more but less than 3 % 2 . 3 % or more but less than 4,5 % 3 . 4,5% or more but less than 6% 4 . 6 % or more D. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) In immediate packings of a net capacity of 500 g or less b ) Other II . Containing by weight of milkfats : a ) 1,5% or more but not more than 6,5% : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other b ) More than 6,5% but less than 26% : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other c ) 26 % or more : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other 0,00 0,00 3,96 3,96 0,00 0,00 0,00 0,00 19.02 19,50 19,50 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa : A. Malt extract : I. With a dry extract content of 90 % or more by weight II . Other B. Other : I. Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose ) II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats : 1 . Containing less than 14% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 11 . 5 % or more but less than 60 % 22 . 60% or more 17,30 (M 17,30(i ) 17,30 0 ) 17,30 ( ») (') Minimum 2,87 Pta / kg . No L 250 / 24 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty (fixed component ) (% 19.02 (cont'd) 17,30(i ) 17,30 m 17,30 H 17,30 P ) 17,30 (*) 17,30 0 ) B. II . a ) 2 . Containing 14% or more but less than 32% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Other 3 . Containing 32% or more but less than 45 % weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) bb ) Other 4 . Containing 45 % or more but less than 65 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) bb ) Other 5 . Containing 65% or more but less than 80% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Other 6 . Containing 80% or more but less than 85% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) bb ) Other 7 . Containing 85 % or more by weight of starch b ) Containing by weight of milkfats : 1 . 1,5 % or more but less than 5 % 2 . 5 % or more 17,30 (*) 17,30P ) 17,30 (') 17,30 0 ) 17,30 0 ) 17,30(i ) 17,30(i ) 19.03 Macaroni , spaghetti and similar products : 18,10 18,10 18,10 19.04 19,20 11,40 14,30 19.05 A. Containing eggs B. Other : I. Containing no common wheat flour or meal II . Other Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches  From yucca or manioc  Of potato starch  Other Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize B. Obtained from rice C. Other Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar, honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread B. Matzos C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products D. Other , containing by weight of starch : I. Less than 50% II . 50% or more 16,80 16,80 16,80 19.07 6,10 6,10 6,10 6,10 6,10 (') Minimum 2,87 Pta / kg . No L 250 /251 . 9 . 87 Official Journal of the European Communities CCT heading No Description Basic duty (fixed component) % 19.08 Pastry , biscuits , cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose): I. Less than 30% II . 30% or more but less than 50% III . 50 % or more 10,00 10,00 10,00 8,70 10,00 10,00 8,70 10,00 10,00 10,00 10,00 10,00 B. Other : I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose (including invert sugar expressed as sucrose): a ) Less than 70 %  Not containing sugar or cocoa  Other b) 70 % or more II . Containing 5 % or more but less than 32 % by weight of starch: a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose )  Not containing sugar or cocoa  Other b ) Containing 5 % or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 30 % or more but less than 40 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other d ) Containing 40% or more by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other III . Containing 32% or more but less than 50% by weight of starch: a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1,5% by weight of such fats  Not containing sugar or cocoa  Other 2 . Other  Not containing sugar or cocoa  Other b ) Containing 5 % or more but less than 20% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 20% or more by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other IV . Containing 50% or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 10,00 10,00 8,70 10,00 8,70 10,00 10,00 10,00 10,00 10,00 1 . 9 . 87No L 250 / 26 Official journal of the European Communities Basic duty (fixed component ) CCT heading No Description % 19.08 (cont'd) 8,70 10,00 8,70 10,00 10,00 10,00 8,70 10,00 10,00 21.02 17,82 22,17 21.06 4,50 12,40 B. IV . a ) 1 . Containing no milkfats or containing less than 1,5% by weight of such fats :  Not containing sugar or cocoa  Other 2 . Other  Not containing sugar or cocoa  Other B. IV . b ) Containing 5% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other V. Containing 65 % or more by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose)  Not containing sugar or cocoa  Other b ) Other Extracts , essences or concentrates , of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof: C. Roasted chicory and other roasted coffee substitutes : II . Other D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes II . Other Natural yeasts (active or inactive ); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : a ) Dried b ) Other Food preparations not elsewhere specified or included: A. Cereals in grain or ear form , pre-cooked or otherwise prepared: I. Maize II . Rice III . Other B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked; the foregoing preparations , stuffed , whether or not cooked: I. Not stuffed , cooked : a) Dried b ) Other II . Stuffed: a ) Cooked b ) Other C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % b) 7 % or more D . Prepared yoghurt ; prepared milk , in powder form, for use as infants' food or for dietetic or culinary purposes : I. Prepared yoghurt : a ) In powder form , containing by weight of milkfats : 1 . Less than 1 ,5 % 2 . 1,5% or more b ) Other , containing by weight of milkfats : 1 . Less than 1,5% 2. 1 ,5 % or more but less than 4% 3 . 4 % or more 21.07 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16.80 1 . 9 . 87 Official Journal of the European Communities No L 250 /27 CCT heading No Description Basic duty (fixed component) % 21.07 (cont'd) D. II . Other , containing by weight of milkfats : a ) Less than 1,5% and containing by weight of milk proteins (nitrogen content X 6,38 ): 1 . Less than 40% 2 . 40% or more but less than 55 % 3 . 55% or more but less than 70% 4. 70 % or more b ) 1,5 % or more 16,80 16,80 16,80 16,80 16,80 E. Cheese fondues 16,80 16,30 16,60 16,80 16,80 16,80 16,80 16,80 G. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb ) 32% or more but less than 45% cc) 45 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more c ) Containing 15 % or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb ) 32 % or more but less than 45 % cc) 45 % or more d ) Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more e ) Containing 50 % or more but less than 85 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other f) Containing 85% or more by weight of sucrose (including invert sugar expressed as sucrose ) 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 II . Containing 1,5% or more but less than 6% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 No L 250 / 28 : Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty (fixed component) (% 21.07 (cont'd) G. II . a ) 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb ) 32% or more but less than 45% cc ) 45 % or more 16,80 16,80 16,80 16,80 16,80 16,80 16,80 b ) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more c) Containing 1 5 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5% by weight of starch 2 . Containing by weight of starch : aa ) 5% or more but less than 32% bb) 32 % or more d ) Containing 30 % or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e ) Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose ) 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 III . Containing 6% or more but less than 12% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 1 5 % or more but less than 30% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 16,80 16,80 16,80 16,80 16,80 16,80 e ) Containing 50% or more by weight of sucrose ( including invert sugar expressed as sucrose ) 16,80 IV . Containing 12% or more but less than 18% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): No L 250 /291 . 9 . 87 Official Journal of the European Communities CCT heading No Basic duty (fixed component) (% ) Description 21.07 (cont 'd) 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 G. IV . 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15% or more by weight of sucrose ( including invert sugar expressed as sucrose) V. Containing 18% or more but less than 26% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose) VI . Containing 26 % or more but less than 45 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more but less than 25 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 25% or more by weight of sucrose (including invert sugar expressed as sucrose) VII . Containing 45 % or more but less than 65 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other VIII . Containing 65% or more but less than 85% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) b ) Other IX . Containing 85 % or more by weight of milkfats 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 16,80 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : B. Other , containing by weight of milkfats : I. Less than 0,2% II . 0,2% or more but less than 2% III . 2% or more 0,00 0,00 0,00 No L 250 / 30 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty (fixed component ) (% ) 29.04 0,00 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-Mannitol (mannitol ) III . D-Glucitol ( sorbitol ): a ) In aqueous solution : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other b ) Other : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other 11,60 0,00 11,60 0,00 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches B. Glues made from dextrin or from starch , containing by weight of those materials : I. Less than 25 % II . 25 % or more but less than 55 % III . 55% or more but less than 80% IV. 80 % or more 15,88 25,74 24,40 21,30 10,94 38.12 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings: I. With a basis of amylaceous substances , containing by weight of those substances : a ) Less than 55% b) 55% or more but less than 70% c) 70 % or more but less than 83 % d) 83 % or more 19,12 14,56 11,03 7,65 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included: T. D -Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content b ) Other II . Other : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content b ) Other 14,40 0,00 14,40 2,58 No L 250 / 311 . 9 . 87 Official Journal of the European Communities List provided for in Article 6  applicable to Turkey CCT heading No Description Basic duty ( fixed component ) (% ) 17.04 Sugar confectionery , not containing cocoa : I B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose ): l I. Less than 60% 24,21 II . 60 % or more 22,65 C. White chocolate 0,00 D. Other : l I. Containing no milkfats or containing less than 1,5% by weight of such fats : \ a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert I sugar expressed as sucrose ) 26,93 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): l 1 . 5 % or more but less than 30 % 29,28 2 . 30% or more but less than 40% 29,80 3 . 40% or more but less than 50% : ll aa) Containing no starch 27,67 bb ) Other 25,12 4 . 50% or more but less than 60% 23,22 5 . 60% or more but less than 70% 21,62 6 . 70% or more but less than 80% 21,38 7 . 80% or more but less than 90% 18,81 8 . 90 % or more 20,56 II . Other : l a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert l sugar expressed as sucrose ) 13,06 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): ll 1 . 5 % or more but less than 30 % 20,71 2 . 30% or more but less than 50% 11,59 3 . 50% or more but less than 70% 7,29 4 . 70% or more 20,91 18.06 Chocolate and other food preparations containing cocoa : I A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of l sucrose : ll I. Less than 65% 20,71 II . 65% or more but less than 80% 7,35 III . 80 % or more 3,00 C. Chocolate and chocolate goods , whether or not filled; sugar confectionery and substitutes therefore l made from sugar substitution products , containing cocoa : ll I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugarll expressed as sucrose ) 12,91 II . Other : ll a) Containing no milkfats or containing less than 1 ,5 % by weight of such fats and containing l by weight of sucrose ( including invert sugar expressed as sucrose ): I 1 . Less than 50 % 22,85 2 . 50 % or more 18,75 No L 250 / 32 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty (fixed component) (% ) 18.06 C. II . b ) Containing by weight of milkfats : (cont'd) 1 . 1 ,5 % or more but less than 3 % 11,01 2 . 3 % or more but less than 4,5 % 12,03 3 . 4,5% or more but less than 6% 12,01 4 . 6 % or more 9,00 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa : A. Malt extract : I. With a dry extract content of 90% or more by weight 19,50 II . Other 19,50 B. Other : I. Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose ) 17,30 II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats : 1 . Containing less than 14% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including \ invert sugar expressed as sucrose) 17,30 0 ) bb ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 11 . 5 % or more but less than 60 % 17,30 (*) 22 . 60% or more 17,30 (^ 2 . Containing 14% or more but less than 32% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) 17,30 0 ) bb ) Other 17,30 ( ») 3 . Containing 32% or more but less than 45% weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 17,30 ( ») bb ) Other 17,30 0 ) 4 . Containing 45 % or more but less than 65 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) 17,30 0 ) bb ) Other 17,30 0 ) 5 . Containing 65% or more but less than 80% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 17,30 0 ) bb ) Other 17,30 ( ») 6 . Containing 80% or more but less than 85% by weight of starch : - aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 17,30 0 ) bb ) Other 17,30 (&gt;) 7 . Containing 85 % or more by weight of starch 17,30 H J 1 ) Minimum 2,87 Pta / kg . 1 . 9 . 87 Official Journal of the European Communities No L 250 / 33 CCT heading No Description Basic duty ( fixed component ) (% ) 19.02 (cont'd) B. II . b ) Containing by weight of milkfats : 1 . 1 ,5 % or more but less than 5 % 17,30(i ) 2 . 5 % or more 17,30 0 ) 19.03 Macaroni , spaghetti and similar products : A. Containing eggs 21,10 B. Other : I. Containing no common wheat flour or meal 21,10 II . Other 21,10 ex 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches l  From yucca or manioc 29,20  Of potato starch 21,40  Other 16,30 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize 16,80 B. Obtained from rice 16,80 C. Other 16,80 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread 6,10 B. Matzos 6,10 C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 6,10 D. Other , containing by weight of starch : I. Less than 50% 6,10 II . 50 % or more 6,10 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 30% 10,00 II . 30% or more but less than 50% 10,00 III . 50% or more 10,00 B. Other : I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose ( including invert sugar expressed as sucrose ): a ) Less than 70%  Not containing sugar or cocoa 8,70  Other 10,00 b ) 70% or more 10,00 II . Containing 5% or more but less than 32% by weight of starch : a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose )  Not containing sugar or cocoa 8,70  Other 10,00 (*) Minimum 2,87 Pta / kg . 1 . 9 . 87No L 250 / 34 Official Journal of the European Communities CCT heading No Description Basic duty ( fixed component ) (% ) 19.08 (cont 'd) 10,00 10,00 B. II . b ) Containing 5% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c ) Containing 30 % or more but less than 40 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other d ) Containing 40% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 10,00 10,00 10,00 10,00 8,70 10,00 8,70 10,00 III . Containing 32% or more but less than 50% by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ): ex 1 . Containing no milkfats or containing less than 1,5% by weight of such fats :  Not containing sugar or cocoa  Other ex 2 . Other :  Not containing sugar or cocoa  Other b ) Containing 5 % or more but less than 20% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c ) Containing 20% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 10,00 10,00 10,00 10,00 IV . Containing 50% or more but less than 65% by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats :  Not containing sugar or cocoa  Other 2 . Other :  Not containing sugar or cocoa  Other b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 8,70 10,00 8,70 10,00 10,00 10,00 V. Containing 65 % or more by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ):  Not containing sugar or cocoa  Other b ) Other 8,70 10,00 10,00 1 . 9 . 87 Official Journal of the European Communities No L 250 / 35 CCT heading No Description Basic duty ( fixed component ) (% 21.02 17,82 22,17 21.06 4,50 12,40 21.07 19,80 19,80 18,80 23,30 Extracts , essences or concentrates , of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: C. Roasted chicory and other roasted coffee substitutes : II . Other D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes II . Other Natural yeasts ( active or inactive ); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : a ) Dried b ) Other Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : I. Maize II . Rice III . Other E. Cheese fondues G. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : ex aa ) 5 % or more but less than 32% :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup ex bb ) 32% or more but less than 45 % :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup  'Bulgur' wheat groats (partly hulled , coarsely ground grain , containing a small proportion of whole grains , heat treated (pre-cooked ) ex cc ) 45 % or more :  'Bulgur ' wheat groats (partly hulled , coarsely ground grain , containing a small proportion of whole grains , heat treated (pre-cooked ) b ) Containing 5 % or more but less than 1 ,5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : ex aa ) 5 % or more but less than 32% :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup ex bb ) 32% or more but less than 45% :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup ex cc ) 45 % or more :  Ground maize , pressure-cooked in water , with added malt extract , sugar and salt , dried , for use as an intermediate product in the manufacture of corn flakes and like products c ) Containing 1 5 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : ex cc) 45 % or more :  Ground maize , pressure-cooked in water , with added malt extract , sugar and salt , dried , for use as an intermediate product in the manufacture of corn flakes and like products 23,30 23,30 23,30 23,30 23,30 23,30 23,30 23,30 No L 250 / 36 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty ( fixed component ) (% 21.07 (cont 'd) G. I. e ) Containing 50 % or more but less than 85 % by weight of sucrose ( including invert sugar expressed as sucrose ): ex 1 . Containing no starch or containing less than 5% by weight of starch :'  Food preparations consisting of natural honey enriched with royal jelly ex 2 . Other :  Food preparations consisting of natural honey enriched with royal jelly ex f) Containing 85 % or more by weight of sucrose ( including invert sugar expressed as sucrose ):  Food preparations consisting of natural honey enriched with royal jelly 23,30 23,30 23,30 29.04 0,00 Acyclic alcohols and their halogenated , sulphonated , nitrated or mtrosated derivatives : C. Polyhydric alcohols : II . D-Mannitol (mannitol ) III . D -Glucitol ( sorbitol ): a ) In aqueous solution : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other b ) Other : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other 11,60 0,00 11,60 0,00 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches B. Glues made from dextrin or from starch , containing by weight of those materials : I. Less than 25 % II . 25% or more but less than 55% III . 55 % or more but less than 80% IV . 80% or more 15,88 25,74 24,40 21,30 10,94 38.12 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : a ) Less than 55 % b) 55 % or more but less than 70% c) 70% or more but less than 83% d ) 83 % or more 19,12 14,56 11,03 7,65 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content b ) Other II . Other : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content b ) Other 14,40 0,00 14,40 2,58 1 . 9 . 87 Official Journal of the European Communities No L 250 / 37 ANNEX VI List provided for in Article 9 ( 1 ) ( a ) ALGERIA /JORDAN/TUNISIA CCT heading No Description 07.01 08.02 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots ex H. Onions , shallots and garlic :  Onions and garlic M. Tomatoes Citrus fruit , fresh or dried : ex A. Oranges :  fresh B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas), fresh ex C. Lemons :  fresh Grapes , fresh or dried : A. Fresh : I. Table grapes 08.04 EGYPT CCT heading No Description 07.01 Vegetables , fresh or chilled : ex H. Onions , shallots and garlic :  Onions and garlic M. Tomatoes 08.02 Citrus fruit , fresh or dried : ex A. Oranges , fresh B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas), fresh ex C. Lemons , fresh 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes No L 250 / 38 Official Journal of the European Communities 1 . 9 . 87 LEBANON CCT heading No Description 07.01 08.02 08.04 Vegetables , fresh or chilled : ex H. Onions , shallots and garlic :  Onions and garlic Citrus fruit , fresh or dried : ex A. Oranges , fresh B. Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas), fresh ex C. Lemons , fresh Grapes , fresh or dried : A. Fresh : I. Table grapes TURKEY CCT heading No Description 07.01 08.02 08.04 08.06 08.07 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots ex H. Onions , shallots and garlic :  Onions and garlic M. Tomatoes Citrus fruit , fresh or dried : A. Oranges B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas ) C. Lemons Grapes , fresh or dried : A. Fresh : I. Table grapes Apples , pears and quinces , fresh : A. Apples B. Pears Stone fruit , fresh : A. Apricots ex B. Peaches , including nectarines :  Peaches No L 250/391 . 9 . 87 Official Journal of the European Communities ANNEX VII List provided for in Article 9 ( 1 ) (b) ALGERIA/TUNISIA CCT heading No Description 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Meat of domestic rabbits TURKEY CCT heading No Description 01.03 Live swine : A. Domestic species : II . Other Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A. Meat : III . Of swine : a ) Of domestic swine B. Offals : II . Other : c ) Of domestic swine Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Meat of domestic rabbits Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh , chilled , frozen , salted , in brine , dried or smoked : A. Subcutaneous pig fat : ex I. Fresh , chilled , frozen , salted or in brine :  Fresh , chilled or frozen II . Dried or smoked ex B. Pig fat , other than that falling within subheading A:  Fresh , chilled , frozen , dried or smoked Meat and edible meat offals (except poultry liver ), salted , in brine , dried or smoked : B. Meat and edible meat offals of domestic swine 02.01 02.04 02.05 02.06 11.01 Cereal flours : A. Wheat or meslin flour No L 250 /40 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 11.02 Cereal groats and cereal meal; other worked cereal grains (for example , rolled , flaked , polished , pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground : A. Cereal groats and cereal meal B. Hulled grains ( shelled or husked), whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled E. Rolled grains ; flaked grains : I. Barley and oats : a ) Rolled II . Other cereals : ex a ) Wheat:  Rolled ex b ) Rye :  Rolled ex c ) Maize :  Rolled d ) Other : ex 2 . Other :  Rolled 11.08 Starches ; inulin : l A. Starches : III . Wheat starch 11.09 Wheat gluten , whether or not dried 16.01 Sausages and the like , of meat , meat offal or animal blood 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other B. Other : III . Other : a ) Containing meat or offal of domestic swine 1 . 9 . 87 Official Journal of the European Communities No L 250 / 41 ANNEX VIII List provided for in Article 9 ( 3 ) ALGERIA /TUNISIA/TURKEY  CCT heading No Description 03.01 Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : h ) Cod (Gadus morbua, Boreogadus saida, Gadus ogac): 1 . Fresh or chilled p ) Anchovies (Engraulis spp.): 1 . Fresh or chilled t ) Hake (Merluccius spp .): 1 . Fresh or chilled 2 . Frozen x ) Blue whiting (Micromesistius poutassou or Gadus poutassou) ex y ) Other :  Horse mackerel (Trachurus trachurus), fresh or chilled II . Fillets : ex a ) Fresh or chilled :  Of Cod (Gadus morhua, Boreogadus saida, Gadus ogac) 03.02 b ) Frozen : 9 . Of hake (Merluccius spp .) Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : ex c ) Cod (Gadus morhua, Boreogadus saida, Gadus ogac):  Not dried , salted or in brine 03.03 Crustaceans or molluscs , whether in shell or not , fresh ( live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : III . Crabs and freshwater crayfish : ex b ) Other :  Spinous spider crab (Maia squinado), fresh ( live ) B. Molluscs : IV . Other : b ) Other : ex 2 . Other :  Venus clam (Venus gallina), fresh or chilled No L 250 / 42 Official Journal of the European Communities 1 . 9 . 87 ANNEX IX List provided for in Article 11 (4 ) CCT heading No Description Rate (% ) 02.01 Meat and edible offals of the animal falling within heading No 01 . 01 , 01 .02 , 01 . 03 or 01 . 04 , fresh , chilled or frozen : A. Meat : II . Of bovine animals : a ) Fresh or chilled III . Of swine : a ) Of domestic swine : ex 1 . Carcases or half-carcases :  Fresh or chilled ex 2 . Legs and parts thereof:  Fresh or chilled ex 3 . Fore-ends or shoulders ; parts thereof:  Fresh or chilled ex 4 . Loins and parts thereof:  Fresh or chilled ex 5 . Bellies and parts thereof:  Fresh or chilled 6 . Other : bb ) Other :  Fresh or chilled ex b ) Other :  Fresh or chilled Milk and cream , fresh , not concentrated or sweetened : A. Of a fat content , by weight , not exceeding 6% : I. Yoghurt , kephir , curdled milk , whey , buttermilk and other fermented or acidified milk : ex a ) In immediate packings of a net capacity of two litres or less :  Yoghurt Birds' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : ex b ) Other :  Of hens Coffee , whether or not roasted or freed of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : II . Roasted : a ) Not freed of caffeine 04.01 20 20 20 20 20 20 20 20 12,5 9 19 12 10 04.05 09.01 19.03 Macaroni , spaghetti and similar products : B. Other 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : ex C. Tomatoes :  Tomato concentrate , with a dry matter content of more than 30% by weight , in hermetically sealed containers 1 . 9 . 87 Official Journal of the European Communities No L 250 / 43 CCT heading No Description Rate ( % ) 21.04 Sauces ; mixed condiments and mixed seasonings : B. Sauces with a basis of tomato puree 9 22.09 Spirits (other than those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations ( known as 'concentrated extracts') for the manufacture of beverages : C. Spirituous beverages : I. Rum , arrack and tafia , in containers holding: ex a ) Two litres or less :  Rum ex b ) More than two litres :  Rum 39,1 Ptas / litre 39,1 Ptas / litre 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : ex IV . Polypropylene :  In strips , of a width exceeding 0,1 mm VII . Polyvinyl chloride : ex b ) In other forms :  In tubes 10,5 10,5 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : V. Of other materials : ex d ) Other :  Plates with a diameter of between 17 and 21 cm and 'glasses' of polystyrene  Bags , sachets and similar articles , of polyethylene  Containers other than carboys , bottles and jars of polystyrene  Tube and pipe fittings , and finished pipes of polyvinyl chloride 15 10,5 15 10,5 42.02 Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting :  Bags of polyethylene sheeting 10,5 ex 48.14 Writing blocks , envelopes , letter cards , plain postcards correspondence cards ; boxes , pouches , wallets and writing compendiums , of paper or paperboard , containing only an assortment of paper stationery :  Writing blocks 15 48.15 Other paper and paperboard , cut to size or shape : ex B. Other :  Toilet paper in rolls  Paper in strips or rolls for office machines and the like 12 12 48.16 Boxes , bags and other packing containers , of paper or paperboard ; box files , letter trays and similar articles , of paper or paperboard , of a kind commonly used in offices , shops and the like : ex A. Boxes , bags and other packing containers :  Boxes , of corrugated paper or paperboard  Bags and sacks , of kraft paper  Boxes for cigars and cigarettes 15 11 14 No L 250 / 44 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Rate (% ) ex 48.18 Registers , exercise books , note books , memorandum blocks , order books , receipt books , diaries , blotting-pads , binders ( loose-leaf or other ), file covers and other stationery of paper or paperboard ; sample and other albums and book covers , of paper or paperboard :  Memorandum blocks and exercise books 13 ex 48.19 Paper or paperboard labels , whether or not printed or gummed;  Labels of all kinds , excluding cigar bands 14,5 48.21 Other articles of paper pulp , paper , paperboard or cellulose wadding: B. Napkins and napkin liners for babies : ex I. Not put up for retail sale :  Of cellulose wadding 14 ex II . Other : \  Of cellulose wadding 14 ex D. Bed linen , table linen , toilet linen ( including handkerchiefs and cleaning tissues ) and kitchen linen ; garments :  Hand towels and table napkins 14 ex E. Sanitary towels and tampons :  Sanitary towels , of cellulose wadding 14 F. Other : ex I. Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale :  Napkins and napkin liners of a kind used for hygienic purposes , of cellulose wadding 14 ex II . Other :  Napkins and napkin liners of a kind used for hygienic purposes , of cellulose wadding 14 70.10 Carboys , bottles , jars , pots , tubular containers and similar containers , of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures , of glass :  Excluding containers of a kind commonly used for the conveyance or packing of goods made from glass tubing of a thickness of less than 1 mm and stoppers and other closures 9 ex 76.08 Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium:  Doors , windows , and door and window frames 8,4  Plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium alloy 8,4 94.03 Other furniture and parts thereof: \ ex B. Other : \  Beds of base metal 13  Shelving and parts thereof, of base metal 11,5 94.04 Mattress supports ; articles of bedding or similar furnishing fitted with springs or stuffed or internally fitted with anymaterial or of expanded , foam or sponge rubber or expanded , foam or I sponge artificial plastic material , whether or not covered ( for example , mattresses , quilts , eiderdowns , cushions , pouffes and pillows): A. Articles of bedding of similar furnishing of expanded, foam or sponge artificial plastic \ material , whether or not covered 12 ex B. Other :  Mattress supports , mattresses and pillows 13 1 . 9 . 87 Official Journal of the European Communities No L 250 /45 ANNEX X List provided for in Article 12 (2) A. Sensitive products vis-a-vis the Community as constituted on 31 December 1985 CCT heading No Description 05.01 05.02 05.03 05.05 05.07 05.08 05.09 05.12 05.13 05.14 05.15 Human hair , unworked , whether or not washed or scoured ; waste of human hair Pigs', hogs' and boars' bristles or hair ; badger hair and other brush-making hair ; waste of such bristles and hair Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material Fish waste Skins and other parts of birds , with their feathers or down , feathers and parts of feathers (whether or not with trimmed edges ) and down; not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers Bones and horn-cores , unworked , defatted , simply prepared (but not cut to shape), treated with acid or degelatinized ; powder and waste of these products Ivory , tortoise-shell , horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape , and waste and powder of these products ; whalebone and the like , unworked or simply prepared but not cut to shape , and hair and waste of these products Coral and similar substances , unworked or simply prepared but not otherwise worked ; shells , unworked or simply prepared but not cut to shape ; powder and waste of shells Natural sponges Ambergris , castoreum , civet and musk; cantharides ; bile , whether or not dried; animal products , fresh , chilled or frozen , or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products Animal products not elsewhere specified or included ; dead animals ofChapter 1 or Chapter 3 , unfit for human consumption : ex B. Other :  Sinews and tendons ; parings and similar waste , of raw hides or skins Mate09.03 13.02 13.03 Shellac , seed lac , stick lac and other lacs ; natural gums , resins , gum-resins and balsams Vegetable saps and extracts; pectic substances , pectinates and pectates; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts B. Pectic substances , pectinates and pectates : ex I. Dry :  Pectates ex II . Other :  Pectates C. Agar-agar and other mucilages and thickeners , derived from vegetable products No L 250 / 46 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Vegetable materials of a kind used primarily for plaiting ( for example , cereal straw, cleaned , bleached or dyed , osier , reeds , rushes , rattans , bamboos , raffia and lime bark ) Vegetable materials , whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding ( for example, kapok , vegetable hair and eel-grass ) Vegetable materials of a kind used primarily in brushes or in brooms ( for example , sorgho , piassava , couch-grass and istle ), whether or not in bundles or hanks Vegetable products not elsewhere specified or included Wool grease and fatty substances derived therefrom (including lanolin) Other animal oils and fats (including neat's-foot oil and fats from bones or waste ) Animal and vegetable oils , boiled , oxidized , dehydrated , sulphurized , blown or polymerized by heat in vacuum or in inert gas , or otherwise modified Fatty acids ; acid oils from refining; fatty alcohols Glycerol and glycerol lyes Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured Vegetable waxes , whether or not coloured Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras Sugar confectionery , not containing cocoa Cocoa paste ( in bulk or in block), whether or not defatted Cocoa butter ( fat or oil ) Cocoa powder , unsweetened Chocolate and other food preparations containing cocoa Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa 14.01 14.02 14.03 14.05 15.05 15.06 15.08 15.10 15.11 15.15 15.16 15.17 17.04 18.03 18.04 18.05 18.06 19.02 19.03 19.04 19.05 19.07 19.08 21.02 Macaroni , spaghetti and similar products Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ) Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion Extracts , essences or concentrates , of coffee , tea or mat6 and preparations with a basis of those extracts , essences or concentrates; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof 1 . 9 . 87 Official Journal of the European Communities No L 250 /47 CCT heading No Description 21.03 21.04 21.05 21.06 21.07 22.01 22.02 22.03 22.06 22.08 Mustard flour and prepared mustard Sauces ; mixed condiments and mixed seasonings Soups and broths , in liquid , solid or powder form; homogenized composite food preparations Natural yeasts ( active or inactive ); prepared baking powders : A. Active natural yeasts C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked C. Ice-cream (not including ice-cream powder ) and other ices D. Prepared yoghurt ; prepared milk , in powder form , for use as infants' food or for dietetic or culinary purposes E. Cheese fondues G. Other Waters , including spa waters and aerated waters ; ice and snow Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 Beer made from malt Vermouths , and other wines of fresh grapes flavoured with aromatic extracts Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex A. Denatured spirits ( including ethyl alcohol and neutral spirits ) of any .strength :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher Spirits (other than those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty ex II . More than two litres :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages C. Spirituous beverages : I. Rum , arrack and tafia II . Gin III . Whisky IV . Vodka , with an alcoholic strength of 45,4 % vol or less and plum , pear or cherry spirit ( excluding liqueurs ) ex V. Other :  On a cereal base 22.09 No L 250 / 48 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Manufactured tobacco ; tobacco extracts and essences Halogens ( fluorine , chlorine , bromine and iodine ): B. Chlorine Carbon ( including carbon black ) 24.02 28.01 28.03 28.54 29.01 Hydrogen peroxide ( including solid hydrogen peroxide ) Hydrocarbons : A. Acyclic : ex I. For use as power or heating fuels :  Excluding acetylene ex II . For other purposes :  Excluding acetylene B. Cyclanes and cyclenes : I. Azulene and its alkyl derivatives 29.04 II . Other : ex a ) For use as power or heating fuels :  Excluding decahydronaphthalene ex b ) For other purposes :  Excluding decahydronaphthalene C. Cycloterpenes D. Aromatic : I. Benzene , toluene and xylenes II . Styrene III . Ethylbenzene IV . Cumene ( isopropylbenzene ) ex V. Naphthalene and anthracene :  Anthracene VI . Biphenyl and terphenyls ex VII . Other :  Excluding tetrahydronaphtalene Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : ¢ II . D -Mannitol (mannitol ) III . D-Glucitol ( sorbitol ) Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated , sulphonated , nitrated or nitrosated derivatives : ex B. Other :  Methylglucosides Monocarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids : ex XI . Other :  Esters of D-Glucitol ( sorbitol ) B. Unsaturated acyclic monocarboxylic acids : ex IV . Other : b ) Other  Esters of D-Glucitol ( sorbitol ) 29.10 29.14 1 . 9 . 87 Official Journal of the European Communities No L 250 /49 CCT heading No Description 29.15 29.16 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Acyclic polycarboxylic acids : ex V. Other :  Itaconic acid and its salts and esters C. Aromatic polycarboxylic acids : I. Phthalic anhydride ex III . Other :  Dibutyl phthalates (ortho )  Dioctyl orthophthalates  Diisooctyl , diisononyl and diisodecyl phthalates  Other esters of diiso-butyl Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : I. Lactic acid and its salts and esters III . Tartaric acid and its salts and esters IV . Citric acid and its salts and esters V. Gluconic acid and its salts and esters ^ ex VIII . Other :  Glyceric acid , glycolic acid , saccharic acid , isosaccharic acid , heptasaccharic acid and their salts and esters Single or complex oxygen  function amino-compounds : D. Amino-acids I. Lysine and its esters , and their salts III . Glutamic acid and its salts Heterocyclic compounds ; nucleic acids : ex Q. Other : 29.23 29.35  Anhydride compounds of D-Glucitol ( sorbitol ) ( e.g. . sorbitans), excluding maltol and isomatol 29.38  Lactones which are internal esters of hydroxy acids and gluconic acid derivatives  Intermediary products of the chemical processing of penicillin in the antibiotics falling within tariff subheading 29.44 A or C Provitamins and vitamins , natural or reproduced by synthesis ( including natural concentrates ), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing , whether or not in any solvent : B. Vitamins , unmixed , whether or not in aqueous solution : ex II . Vitamins B2 , B 3 , B6 , B 12 and H  Vitamin BJ2 IV . Vitamin C 29.43 Sugars , chemically pure , other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39 , 29.41 and 29.42 : ex B. Other :  Levulose  Levulose salts and esters  Sorbose and its salts and esters No L 250 / 50 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 29.44 Antibiotics : ex A. Penicillins :  Excluding those requiring more than 15,3 kg of white sugar to produce one kilogram ex C. Other antibiotics :  Oxytetracyclin and erythromycin and their salts 30.03 Medicaments ( including veterinary medicaments): A. Not put up in forms or in packings of a kind sold by retail : II . Other B. Put up in forms or in packings of a kind sold by retail : II . Other : a ) Containing penicillin , streptomycin or their derivatives ex b ) Other :  Containing antibiotics or their derivatives other than those listed under subheading B. II . a ); insulin , gold salts for the treatment of tuberculosis , organo-arsenous products for the treatment of syphilis and products for the treatment of leprosy 31.02 Mineral or chemical fertilizers , nitrogenous : A. Natural sodium nitrate ex C. Other :  Excluding ammonium nitrate , calcium nitrate having a nitrogen content of not more than 16% , calcium nitrate and magnesium nitrate 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : A. Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter : I. Pearl essence ex II . Other :  Excluding non-precious metals in paste form used in the manufacture of paints ex B. Stamping foils :  Common metal-based C. Dyes or other colouring matter in forms or packings of a kind sold by retail 32.12 Glaziers ' putty ; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping , sealing and similar mastics , including resin mastics and cements 32.13 Writing ink , printing ink and other inks : B. Printing ink C. Other inks ex 34.02 Organic surface-active agents ; surface-active preparations and washing preparations , whether or not containing soap :  Ethoxylates 1 . 9 . 87 Official Journal of the European Communities No L 250 / 51 CCT heading No Description 35.01 Casein , caseinates and other casein derivatives ; casein glue 35.02 Albumins , albuminates and other albumin derivatives : A. Albumins : II . Other : a ) Ovalbumin and lactalbumin 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.07 Enzymes ; prepared enzymes not elsewhere specified or included ex 37.03 Sensitized paper , paperboard and cloth , unexposed or exposed but not developed : - Printing paper Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances 38.12 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : « Q. Foundry core binders based on synthetic resins T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III X. Other 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerized and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters , silicones ): ex A. Ion exchangers :  Phenoplasts , excluding those of the Novolak type C. Other : I. Phenoplasts : ex a ) In one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter :  Resins , excluding those of the Novolak type ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 1 60 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed II . Aminoplasts : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed No L 250 / 52 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 39.01 (cont 'd) C. III . Alkyds and other polyesters : ex a ) In one of the forms mentioned in Note 3 (d ) to this Chapter :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed ex b ) Other:  Non alkydic polyesters, unsaturated , in one of the forms mentioned in Note 3 (a ) and (b ) to this Chapter, for polyurethanes , other than for moulding or extruding ex IV . Polyamides :  Plates , sheets or strip, rigid , weighing more thanl60g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy, weighing more than 160 g /m2 , not printed ex V. Polyurethanes:  In one of the forms mentioned in Note 3 (a ) and (b) to this Chapter  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates, sheets or strip, neither rigid nor spongy, weighing more than 160 g /m2 , not printed ex VI . Silicones :  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex VII . Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy, weighing more than 160 g /m2 , not printed  Resins , other than expoxide resins , in one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter :  Polyether alcohols  Systems for polyurethanes 39.02 Polymerization and copolymerization products ( for example , polyethylene, polytetrahalo ­ ethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives, coumarone-indene resins ): C. Other : I . Polyethylene: a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter: ex b ) In other forms:  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions  Waste and scrap ex II . Polytetrahaloethylenes:  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions 1 . 9 . 87 Official Journal of the European Communities No L 250 /53 CCT heading No Description 39,02 (cont 'd) C. ex III . Polysulphohaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based i&gt;n resin emulsions ex IV . Polypropylene :  In one of the forms mentioned in Note 3(a ) and (b ) to this Chapter , and waste and scrap  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex V. Polyisobutylene :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions VI . Polystyrene and copolymers of styrene : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 1 60 g /m2 , whether or not printed  Adhesives based on resin emulsions VII . Polyvinyl chloride : a ) In one of the forms mentioned in Note 3 ( a ) and ( b ) to this Chapter  Products for moulding  Emulsion-type resins for pastes ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 1 60 g /m2 , whether or not printed  Adhesives based on resin emulsions ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex IX . Polyvinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex X. Copolymers of vinyl chloride with vinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex XI . Polyvinyl alcohols , acetals and ethers :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers : ¢  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions XIV . Other polymerization or copolymerization products : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 1 60 g /m2 , whether or not printed  Adhesives based on resin emulsions No L 250 / 54 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not ( for example , collodions , celluloid ); vulcanized fibre : B. Other : I. Regenerated cellulose : b ) Other : ex 1 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm:  Of a weight not exceeding 160 g /m*, not printed ex 2 . Other :  Plates , sheets or strip , of a weight not exceeding 160 g/m2 , not printed  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed II . Cellulose nitrates : b ) Plasticized: 1 . With camphor or otherwise ( for example , celluloid ): ex aa ) Film in rolls or in strips , for cinematography or photography :  Of celluloid  Other , rigid , weighing more than 160 g /m2 , whether or not printed  Of a weight not exceeding 160 g /m2 , not printed ex bb ) Other :  Plates , sheets , strips or tubes , of celluloid  Other plates , sheets or strip , rigid , weighing more than 160 g / m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , whether or not printed III . Cellulose acetates : b ) Plasticized : ex 2 . Film in rolls or in strips , for cinematography or photography :  Of a weight not exceeding 160 g /m2 , not printed  Rigid , weighing more than 160 g/ m2 , whether or not printed ex 3 . Sheets , film or strip , coiled or not , of a thickness of less than 0 , - &gt; mm :  Of a weight not exceeding 160 g /m2 , not printed 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed IV . Other cellulose esters : b ) Plasticized : ex 2 . Film in rolls or in strips , for cinematography or photography:  Rigid , weighing more than 160 g /m2 , whether or not printed  Of a weight not exceeding 160 g /m2 , not printed 1 . 9 . 87 Official Journal of the European Communities No L 250 / 55 CCT heading No Description 39.03 B. IV . b ) ex 3 . Sheets , film or strip , coiled or not , of a thickness of less than (cont'd) 0,75 mm:  Of a weight not exceeding 160 g/m2 , not printed 4 . Other : ex bb ) Other : l  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , l not printed V. Cellulose ethers and other chemical derivatives of cellulose : b ) Plasticized :  Other : ex aa ) Ethylcellulose :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed l  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed ex VI . Vulcanized fibre :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed , of artificial plastic materials 39.06 Other high polymers , artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn : B. Other : I. Starches , esterified or etherified ex II . Other :  Dexthans  Heteropolysaccharine  Other , excluding linoxyn 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : A. Articles for technical uses , for use in civil aircraft B. Other : ex I. Of regenerated cellulose :  Excluding : artificial sausage casings ; floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing ex II . Of vulcanized fibre :  Excluding : fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ex III . Of hardened proteins :  Excluding: artificial sausage casings ; fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals No L 250 / 56 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 39.07 (cont 'd) ex 40.10 40.11 42.02 B. ex IV . Of chemical derivatives of rubber:  Excluding: floor coverings; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 ex d ) Other :  Excluding: artificial sausage casings; floor coverings ; articles of clothing Transmission , conveyor or elevator belts or belting , of vulcanized rubber:  Excluding transmission belts or belting , of trapezoidal cross-section Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : ex A. Solid or cushion tyres and interchangeable tyre treads:  Interchangeable tyre treads weighing up to 20 kg each B. Other : ex I. Pneumatic tyres for use on civil aircraft :  Weighing up to 20 kg each ex II . Other :  Weighing up to 20 kg each Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms, musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting:  Excluding cigar and cigarette cases , match holders , tobacco-pouches, trunks , suit-cases and valises , cases and similar articles for holding toiletries ex B. Of other materials :  Excluding cigar and cigarette cases , match holders , tobacco-pouches , trunks , suit-cases and valises , cases and similar articles for holding toiletries Wood sawn lengthwise , sliced or peeled but not further prepared , of a thickness not exceeding 5 mm; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm Wallpaper and lincrusta ; window transparencies of paper Carbon and other copying papers ( including duplicator stencils) and transfer papers, cut to size , whether or not put up in boxes Other paper and paperboard , cut to size or shape: ex B. Other :  Toilet paper Boxes , bags and other packing containers , of paper or paperboard; box files, letter trays and similar articles , of paper or paperboard , of a kind commonly used in offices , shops and the like : ex A. Boxes , bags and other packing containers of paper or paperboard:  Boxes , bags and other packing containers , printed , and boxes and casks, not printed 44.14 48.11 48.13 48.15 48.16 1 . 9 . 87 Official Journal of the European Communities No L 250 / 57 CCT heading No Description 48.21 ex 49.09 49.10 49.11 Other articles of paper pulp , paper , paperboard or cellulose wadding: ex A. Perforated paper and paperboard for Jacquard and similar machines :  Of paper , of a weight not exceeding 106 g/m2 , not printed B. Napkins and napkin liners , for babies : ex I. Not put up for retail sale :  Of paper pulp , cellulose wadding or unprinted paper ex II . Other :  Of paper pulp , cellulose wadding or unprinted paper ex D. Bed linen , table linen , toilet linen ( including handkerchiefs and cleaning tissues ) and kitchen linen ; garments :  Of paper pulp , cellulose wadding or unprinted paper ex E. Sanitary towels and tampons :  Of paper pulp , cellulose wadding or unprinted paper F. Other : ex I . Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale :  Of paper pulp , cellulose wadding or unprinted paper ex II . Other :  Of paper pulp , cellulose wadding or unprinted paper , excluding cards for statistical machines and chart paper for recording equipment Picture postcards , Christmas and other picture greeting cards , printed by any process, with or without trimmings :  Picture postcards , cut to shape or in sheets Calendars of any kind , of paper or paperboard , including calendar blocks Other printed matter , including printed pictures and photographs: ex B. Other :  Excluding printed pictures and photographs , meteorological and scientific charts; communications , theses , dissertations and reports on scientific, literary and artistic subjects not falling within heading No 49.01 , published by official bodies or cultural institutions , printed in any language and trade and tourist advertising books Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : ex I. For tyres :  excluding materials of monofil and artificial straw falling within heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Excluding materials of monofil and artificial straw failing within heading No 51.02 ex IV . Other :  Excluding materials of monofil and artificial straw falling within heading No 51.02 B. Woven fabrics of regenerated textile fibres : ex I. For tyres :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex III . Other :  Excluding materials of monofil and artificial straw falling within heading No 51.04 51.02 1 . 9 . 87No L 250 / 58 Official Journal of the European Communities CCT heading No Description 56.01 Man-made fibres (discontinuous), not carded , combed or otherwise prepared for spinning : ex A. Synthetic textile fibres :  With the exception of polyester 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous ): A. Of synthetic textile fibres 56.03 Waste ( including yarn waste and pulled or garnetted rags) ofman-made fibres (continuous or discontinuous), not carded , combed or otherwise prepared for spinning: A. Of synthetic textile fibres 56.04 Man-made fibres ( discontinuous or waste ), carded , combed or otherwise prepared for spinning : A. Synthetic textile fibres 56.05 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale : ex A. Of synthetic textile fibres :  Fancy yarn ex B. Of regenerated textile fibres :  Fancy yarn 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of silk , of man-made fibres and of wool or of fine animal hair 58.05 Narrow woven fabrics , and narrow fabrics (bolduc ) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : A. Narrow woven fabrics : I. Pile fabrics or chenille fabrics : ex a ) Of man-made fibres or of cotton :  Of man-made fibres b ) Of silk , of noil silk or of other waste silk 58.07 Chenille yarn ( including flock chenille yarn), gimped yarn ( other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : ex A. Braids of a width of 5 cm or less , of man-made fibres ( including monofil or strip of heading No 51.01 or 51.02 ), of flax , or ramie or of vegetable textile fibres of Chapter 57 :  Of silk or man-made fibres , without metals ex B. Other :  Of silk or man-made fibres , without metals 58.08 Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), plain : ex A. Tulle or other net fabrics not comprised in B below:  Of man-made fibres ex B. Knotted net fabrics :  Of man-made fibres 58.09 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : ex A. Tulle and other net fabrics :  Of man-made fibres 1 . 9 . 87 Official Journal of the European Communities No L 250 / 59 CCT heading No Description 58.09 (cont 'd) 59.02 ex 59.10 ex 59.12 ex 59.13 B. Lace : ex I. Hand-made :  Of man-made fibres ex II . Mechanically made:  Of man-made fibres Felt and articles of felt , whether or not impregnated or coated : ex A. Felt in the piece or simply cut to rectangular shape :  Rugs , carpets and runners ex B. Other :  Rugs , carpets and runners Linoleum and materials prepared on a textile base in a similar manner to linoleum , whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base , cut to shape or not :  Weighing more than 1 400 g /m2 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like :  Impregnated or coated textile fabrics of a weight not exceeding 1 400 g /m2 Elastic fabrics trimmings (other than knitted or crocheted goods ) consisting of textile materials combined with rubber threads :  of a width not exceeding 50 cm , excluding those of wool or of fine animal hair Knitted or crocheted fabric , not elastic nor rubberized : A. Of wool or of fine animal hair B. Of man-made fibres C. Of other textile materials : I. Of cotton ex II . Of other textile materials :  Excluding those of silk Shawls , scarves , mufflers , mantillas , veils and the like : A. Of silk or of noil or other waste silk B. Of synthetic textile fibres C. Of regenerated textile fibres Parts of footwear , removable in-soles , hose protectors and heel cushions , of any material except metal : ex A. Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles :  Of rubber or artificial plastic materials ex B. Other :  Of rubber or artificial plastic materials Worked monumental or building stone , and articles thereof ( including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 60.01 61.06 64.05 68.02 68.04 Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like ( including grinding , sharpening , polishing , trueing and cutting wheels , heads , discs and points ), of natural stone ( agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets , axles and the like of other materials , but without frameworks; segments and other finished parts of such stones and wheels , of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery : No L 250 / 60 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 68.04 Icont 'd) B. Other : I. Of agglomerated abrasives : ex a ) Made of natural or synthetic diamonds :  Artificial , excluding millstones , etc . ex b ) Other :  Artificial , excluding millstones , etc . ex II . Other :  Artificial , excluding millstones , etc . 68.06 Natural or artificial abrasive powder or grain , on a base of woven fabric , of paper , or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up 69.02 Refractory bricks , blocks , tiles and similar refractory constructional goods 70.04 ex 70.05 Unworked cast or rolled glass ( including flashed or wired glass ), whether figured or not, in rectangles : ex B. Other :  Of a thickness greater than 5 mm but no greater than 10 mm Unworked drawn or blown glass ( including flashed glass ), in rectangles:  Of a thickness no greater than 3 mm Cast , rolled , drawn or blown glass ( including flashed or wired glass), in rectangles , surface ground or polished , but not further worked :  Not wired , of a thickness no greater than 5 mm ex 70.06 70.08 Safety glass consisting of toughened or laminated glass , shaped or not 70.14 Illuminating glassware , signalling glassware and optical elements of glass , not optically worked nor of optical glass : A. Articles for electrical lighting fittings: ex I. Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers :  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex II . Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes, tulip-shaped pieces ):  Lamp glass  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex B. Other : Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts 70.20 Glass fibre ( including wool ), yarns , fabrics and articles made therefrom: ex B. Textile fibre , yarns , fabrics and articles made therefrom:  Rovings and mats 1 . 9 . 87 Official Journal of the European Communities No L 250 / 61 Description CCT heading No ex 70.21 Other articles of glass :  Of coloured , matt engraved , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts 71.05 Silver including silver gilt and platinum-plated silver , unwrought or semi-manufactured : ex B. Bars , rods , wires and sections ; plates , sheets and strips of a thickness , excluding any backing , greater than 0,15 mm  Wire ; other , beaten or rolled D. Foil of a thickness , excluding any backing , not exceeding 0,15 mm ex 73.14 Iron or steel wire , whether or not coated , but not insulated :  Without textile coating 73.15 Alloy steel and high carbon steel in the forms mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : ex VIII . Wire , whether or not coated , but not insulated :  Without textile coating , not coated with other metals and not consisting of alloy steel containing, by weight , one or more elements in the following proportions : 2 % or more of silicon , 2 % or more ofmanganese , 2 % or more of chromium , 2 % or more of nickel , 0,3 % or more of molybdenum , 0,3 % or more of vanadium , 0,5 % or more of tungsten , 0,5 % or more of cobalt , 0,3 % or more of aluminium , 1 % or more of copper B. Alloy steel : ex VIII . Wire , whether or not coated , but not insulated :  Without textile coating , not coated with other metals and not consisting of alloy steel containing , by weight , one or more elements in the following proportions : 2 % or more of silicon , 2 % or more ofmanganese , 2 % or more of chromium , 2 % or more of nickel , 0,3 % or more of molybdenum , 0,3 % or more of vanadium , 0,5 % or more of tungsten , 0,5 % or more of cobalt , 0,3 % or more of aluminium , 1 % or more of copper 73.18 Tubes and pipes and blanks therefor , of iron (other than of cast iron) or steel , excluding high-pressure hydroelectric conduits : ex A. Tubes and pipes , with attached fittings , suitable for conducting gases or liquids , for use in civil aircraft :  Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes (including Mannesmann tubes and tubes obtained by swaging) whether or not with sockets or flanges , but not otherwise worked , seamless B. Other : ex II . Straight and of uniform wall-thickness , other than those falling in B I above , of a maximum length of 4,50 m , of alloy steel containing by weight not less than 0,90 % but not more than 1 ,15 % of carbon , not less than 0,50 % but not more than 2% of chromium and not more than 0,50% of molybdenum ex III . Other : Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , seamless No L 250 / 62 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description ex 73.21 Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , lock-gates , towers , lattice masts , roofs , roofing frameworks , door and window frames , shutters , balustrades , pillars and columns ), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel :  Excluding lock-gates for hydraulic plant ex 73.24 Containers , of iron or steel , for compressed or liquefied gas :  Welded , with a capacity not exceeding 300 litres 73.25 ex 73.29 73.31 73.32 Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : A. With fittings attached , or made up into articles for use in civil aircraft ex B. Other :  Excluding closed or semi-closed carrying cables for cable cars and reinforcing cables for pre-stressed concrete Chain and parts thereof , of iron or steel :  Articulated link chain for Galle , Renold or Morse type , of a pitch not exceeding 2 cm , excluding key chains Nails , tacks , staples , hook-nails , corrugated nails , spiked cramps , studs , spikes and drawing pins , of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper ex B. Other :  For drawing-boards and offices Bolts and nuts ( including bolt ends and screw studs ), whether or not threaded or tapped , screws ( including screw hooks and screw rings ), rivets , cotters , cotterpins and similar articles , of iron or steel ; washers ( including spring washers ) of iron or steel : A. Not threaded or tapped : ex I. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm:  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , screws and rivets ex II . Other :  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , screws and rivets B. Threaded or tapped : ex I. Screws and nuts , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm :  Nuts in ordinary cast iron , cast steel and malleable cast iron , excluding those put up with screws ex II . Other :  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , bolts and screws , when with washers and nuts fitted thereto ex 73.35 Springs and leaves for springs , of iron or steel :  Leaf-springs for vehicles , excluding those for railway rolling stock  Spiral springs , of wire or bars , of a diameter greater than 8 mm or of rectangular bars the smallest side of which measures more than 8 mm 1 . 9 . 87 Official Journal of the European Communities No L 250 / 63 CCT heading No Description ex 73.37 73.38 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating , not electrically heated , and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distribute cool or conditioned air ), not electrically heated , incorporating a motor-driven fan or blower , and parts thereof, of iron or steel :  Of refined , rolled or forged iron or steel Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : A. Sanitary ware ( excluding parts thereof) for use in civil aircraft B. Other : I. Sinks and wash basins and parts thereof, of stainless steel ex II . Other :  Excluding iron or steel wool , pot scourers and scouring or polishing pads , gloves and the like , and pressure cookers for direct steam cooking Tubes and pipes and blanks therefor , of copper ; hollow bars of copper :  Excluding those unworked , painted , varnished , enamelled or otherwise prepared ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , of a wall-thickness greater than 1 mm and with a maximum interior cross-section of more than 80 mm ex 74.07 ex 74.19 Other articles of copper :  Excluding the following articles :  Pins , sliding rings and hairpins , excluding ornamental pins , thimbles and fittings for belts , corsets and braces  Reservoirs , tanks , vats and similar containers , for any material ( other than compressed or liquefied gas ) of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment  Chain and parts thereof Wrought bars , rods , angles , shapes and sections , of aluminium ; aluminium wire  Wire rod Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material ), of a thickness (excluding any backing) not exceeding 0,20 mm Tubes and pipes and blanks therefor , of aluminium; hollow bars of aluminium Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium Stranded wire , cables , cordage , ropes , plaited bands and the like , of aluminium wire , but excluding insulated electric wires and cables Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of aluminium Unwrought zinc , zinc waste and scrap : ex A. Unwrought :  Electrolytic zinc ( ingots ) with a Zn content of 99,95 % or more ex 76.02 76.04 76.06 76.08 76.12 76.15 79.01 No L 250 / 64 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description ex 82.01 Hand tools , the following : spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; scythes , sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry:  Spades , hoes , forks and rakes , scythes and sickles 82.02 Saws ( non-mechanical ) and blades for hand or machine saws ( including toothless saw blades ): A. Saws ( non-mechanical ) B. Saw blades : I. Bandsaw blades ex III . Other :  Handsaw blades ex 82.04 Hand tools , including glaziers' diamonds , not falling within any other heading of this Chapter ; blow lamps , anvils ; vices and clamps , other than accessories for , and parts of, machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated ):  Hammers , mortice chisels , stone chisels , cutters , centre-punches , chasing chisels and die stocks 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools ( for example , for pressing , stamping , drilling , tapping , threading , boring , broaching , milling , cutting , turning , dressing , morticing or screw driving), including dies for wire drawing , extrusion dies for metal , and rock drilling bits with a working part of: ex A. Base metal :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible), screwing dies , taps and chaser dies ex B. Metal carbides :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies ex C. Diamond or agglomerated diamond :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies ex D. Other materials :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies 82.09 Knives with cutting blades , serrated or not ( including pruning knives ), other than knives falling within heading No 82.06 , and blades therefor : ex A. Knives :  Excluding engineers' knives 82.14 Spoons , forks , fish-eaters , butter knives , ladles , and similar kitchen or tableware 82.15 Handles of base metal for articles falling within heading No 82.09 , 82.13 or 82.14 83.01 Locks and padlocks (key , combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks , for handbags , trunks or the like , and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal 83.02 Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coachwork , saddlery , trunks , caskets and the like ( including automatic door closers ); base metal hat-racks , hat-pegs , brackets and the like No L 250 / 651 . 9 . 8? Official Journal of the European Communities CCT heading No Description 83.06 ex 83.09 83.13 83.15 ex 84.01 84.06 Statuettes and other ornaments of a kind used indoors , of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors Clasps , frames with clasps for handbags and the like , buckles , buckleclasps , hooks , eyes , eyelets , and the like , of base metal , of a kind commonly used for clothing , travel goods , handbags or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal :  Excluding beads and spangles , tubular rivets and bifurcated rivets Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories , of base metal Wire , rods , tubes , plates , electrodes and similar products , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering , brazing , welding or deposition of metal or of metal carbides ; wire and rods , of agglomerated base metal powder , used for metal spraying Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Excluding parts thereof Internal combustion piston engines : C. Other engines : I. Spark ignition engines of a cylinder capacity of: a ) 250 cm3 or less : ex 1 . For use in civil aircraft :  Of a power of 25 kW or less ex 2 . Other :  Of a power of 25 kW or less and for auto-cycles of a cylinder capacity of no more than 50 cm3 b ) More than 250 cm3 : ex 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cm3 , Special purpose motor vehicles of heading No 87.03 :  Of a power of 25 kW or less 2 . Other : ex aa ) For use in civil aircraft :  Of a power of 25 kW or less ex bb ) Other :  Of a power of 25 kW or less II . Compression ignition engines : ex a ) Marine propulsion engines :  Of a power of 25 kW or less b ) Other : ex 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor vehicles of heading No 87.03 :  Of a power of 25 kW or less No L 250 / 66 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 84.06 (cont'd) C. II . b ) ex 2 . Other :  Of a power of 25 kW or less D. Parts : ex I. Of engines for use in civil aircraft  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings II . Of other engines : ex a ) For aircraft :  Liner-cylinders, cylinder liners , piston pins , pistons and piston rings ex b ) Other :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings 84.07 Hydraulic engines and motors ( including water wheels and water turbines ) ex A. Hydraulic engines and motors and parts thereof, for use in civil aircraft :  Excluding parts B. Other hydraulic engines and motors 84.10 Pumps ( including motor pumps and turbo pumps ) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw , band and similar kinds : ex A. Delivery pumps fitted , or designed to be fitted , with a measuring device :  Parts B. Other pumps : I. For use in civil aircraft II . Other : ex a ) Pumps :  Excluding pumps for sprinklers and submersible pumps with motor attached , without ceramic or rubber lining , weighing not more than 1 000 kg each b ) Parts C. Liquid elevators of bucket , chain , screw , band and similar kinds 84.11 Air pumps , vacuum pumps and air or gas compressors ( including motor and turbo pumps and compressors , and free-piston generators for gas turbines ); fans , blowers and the like : C. Fans , blowers and the like : ex I. For use in civil aircraft :  Weighing not more than 200 kg each , excluding parts ex II . Other :  Weighing not more than 200 kg each , excluding parts 84.15 Refrigerators and refrigerating equipment (electrical and other ): ex A. Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof C. Other : ex I. Refrigerators of a capacity of more than 340 litres :  Weighing more than 200 kg each No L 250 / 671 . 9 . 87 Official Journal of the European Communities CCT heading No Description 84.15 C. ex II . Other : (cont 'd) Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof 84.17 Machinery , plant and similar laboratory equipment , whether or not electrically heated , for the treatment of materials by a process involving a change of temperature such as heating , cooking , roasting , distilling , rectifying , sterilizing , pasteurizing , steaming, drying , evaporating , vaporizing , condensing or cooling , not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical : ex A. Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 A (Euratom):  Parts ex B. Machinery and equipment specially designed for the separation of irradiated nuclear fuels , for the treatment of radioactive waste or for the recycling of irradiated nuclear fuels (Euratom):  Parts C. Heat exchange units : ex I. For use in civil aircraft :  Parts ex II . Other :  Parts D. Percolators and other appliances for making coffee and other hot drinks : ex I. Electrically heated :  Parts ex II . Other :  Parts E. Medical and surgical sterilizing apparatus : ex I. Electrically heated :  Parts ex II . Other :  Parts F. Other : ex I. Water heaters , non-electric :  For domestic use ex II . Other :  Parts ex 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better) including weight-operated counting and checking machines ; weighing machine weights of all kinds :  Weighing machines , including automatic and semi-automatic balances , weighing not more than 250 kg each , excluding parts thereof 84.22 Lifting , handling , loading or unloading machinery , telphers and conveyors ( for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle , belt conveyors and teleferics ), not being machinery falling within heading No 84.23 : ex A. Machines and apparatus (excluding parts thereof), for use in civil aircraft :  Excluding winches and jacks B. Other : ex I. Machinery and mechanical applicances specially designed for dealing with highly radioactive substances (Euratom):  Excluding winches , hoists and pulley tackle , and all parts thereof ex II . Self-propelled cranes on wheels , not capable of running on rails :  Excluding parts No L 250 / 68 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 84.22 (cont 'd) ex 84.24 ex 84.27 84.31 B. ex III . Rolling-mill machinery ; roller tables ror reeding and removing products ; tilters and manipulators for ingots , balls , bars and slabs :  Excluding parts ex IV . Other :  Excluding winches , hoists and pulley tackle , jacks for vehicles and all parts thereof Agricultural and horticultural machinery for soil preparation or cultivation ( for example , ploughs , harrows , cultivators , seed and fertilizer distributors ), lawn and sports ground rollers :  Mould boards and ploughshares , excluding those of cast iron and steel , slades , discs , skim coulters , blade-shaped and disc-shaped coulters , for ploughs ; teeth for cultivators and scarifiers , discs for sprayers ; weeding, ridging and furrowing implements , for weeding machines Presses , crushers and other machinery , of a kind used in wine-making , cider-making , fruit juice preparation or the like :  Continuous crushing and stalk-removing machines and presses for grapes excluding parts thereof Machinery for making or finishing cellulosic pulp , paper or paperboard : A. For making paper or paperboard ex B. Other :  Excluding ruling machines weighing not more than 2 000 kg each Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling ( including weft-winding ) machines Weaving machines , knitting machines and machines for making gimped yarn , tulle , lace , embroidery , trimmings , braid or net ; machines for preparing yarns for use on such machines , including warping and warp sizing machines : ex A. Weaving machines :  Non-automatic and automatic machines weighing not more than 2 500 kg each and excluding automatic machines for cotton ex B. Knitting machines :  Flat ex C. Machines for making gimped yarn , tulle , lace , embroidery , trimmings , braid or net :  Machines weighing not more than 2 500 kg each Auxiliary machinery for use with machines of heading No 84.37 ( for example , dobbies , Jacquards , automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 ( for example , spindles and spindle flyers , card clothing , combs , extruding nipples , shuttles , healds and heald-lifters and hosiery needles ):  excluding continuous spinning machines (grooved beams weighing not more than 2,5 kg each ; spindles , pressure cylinders , and shafts and tension pulleys for driving belts for spindles , with ball , roller or needle bearings ); toothed iron or steel bands for card clothing ; extruding nipples of precious metal 84.36 84.37 ex 84.38 84.40 Machinery for washing , cleaning , drying , bleaching , dyeing , dressing , finishing or coating textile yarns , fabrics or made-up textile articles ( including laundry and dry-cleaning machinery ); fabric folding , reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : 1 . 9 . 87 Official Journal of the European Communities No L 250 / 69 CCT heading No Description 84.40 B. Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg; domestic (cont'd) wringers : ex I. Electrically operated :  For clothes-washing , excluding parts ex II . Other :  For clothes-washing , excluding parts ex C. Other :  Clothes-washing machines , excluding parts  Machinery for dyeing textile yarns , excluding parts 84.45 Machine-tools for working metal , or metal carbides , not being machines falling within heading No 84.49 or 84.50 : C. Other machine-tools : I. Lathes : ex a ) Automated by coded information : I  Parallel lathes , weighing not more than 2 000 kg each ex b ) Other :  Parallel lathes , weighing not more than 2 000 kg each III . Planing machines : ex a ) Automated by coded information :  Weighing not more than 2 000 kg each ex b ) Other :  Weighing not more than 2 000 kg each IV . Shaping machines , sawing machines and cutting-off machines , broaching machines and slotting machines : ex a ) Automated by coded information :  Shaping machines and sawing machines weighing not more than 2 000 kg each ex b ) Other :  Shaping machines and sawing machines weighing not more than 2 000 kg each V. Milling machines and drilling machines : ex a ) Automated by coded information :  Drilling machines weighing not more than 2 000 kg each ex b ) Other :  Drilling machines weighing not more than 2 000 kg each VI . Sharpening , trimming , grinding , honing and lapping , polishing or finishing machines and similar machines operating by means of grinding wheels , abrasives or polishing products : a ) Fitted with a micrometric adjusting system within the meaning of Additional Note 2 to this Chapter : ex 1 . Automated by coded information :  Saw-sharpening machines weighing not more than 2 000 kg each ex 2 . Other :  Saw-sharpening machines weighing not more than 2 000 kg each b ) Other : ex 1 . Automated by coded information :  Saw-sharpening machines weighing not more than 2 000 kg each ex 2 . Other :  Saw-sharpening machines weighing not more than 2 000 kg each No L 250 /70 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description ex 84.47 84.51 ex 84.56 84.59 Machine-tools for working wood , cork , bone , ebonite (vulcanite ), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 :  Excluding hydraulic presses weighing not more than 2 000 kg each Typewriters , other than typewriters incorporating calculating mechanisms ; cheque writing machines : A. Typewriters Machinery for sorting , screening , separating , washing , crushing , grinding or mixing earth , stone , ores or other mineral substances , in solid ( including powder and paste ) form ; machinery for agglomerating , moulding or shaping solid mineral fuels , ceramic paste , unhardened cements , plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand :  Grinders weighing not more than 5 000 kg each ; granulators and crushers , with or without selector sieves , weighing not more than 5 000 kg each ; fixed or moveable cement-mixers weighing not more than 2 000 kg each ; excluding parts of the machinery mentioned Machines and mechanical appliances , having individual functions , not falling within any other heading of this Chapter : ex A. For the manufacture of the products mentioned in subheading 28.51 A (Euratom):  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof ex C . Specially designed for the recycling of irradiated nuclear fuels ( for example , sintering of radio-active metal oxides , sheathing) (Euratom):  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof E. Other : ex II . Other machines and mechanical appliances :  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds ), for metal carbides , for glass , for mineral materials ( for example , ceramic pastes , concrete or cement ) or for rubber or artificial plastic materials :  Moulds for machine work Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves ex 84.60 84.61 ex 84.62 Ball , roller or needle roller bearings :  Bearings with row of balls , in which balls are not detachable manually , or in which the row of balls is not separable , or in which the faces of the two rings are aligned in the same plane , of which the external diameter is more than 36 mm but not more than 72 mm; excluding parts 84.63 Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing ( including friction gears and gear-boxes and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft couplings : ex A. For use in civil aircraft :  Reduction gears , step-up gears and speed variators B. Other :  ex II . Other :  Reduction gears , step-up gears and speed variators 1 . 9 . 87 Official Journal of the European Communities No L 250 / 71 CCT heading No Description 85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors : ex A. The following goods , for use in civil aircraft : Generators , converters (rotary or static), transformers , rectifiers and rectifying apparatus , inductors : Electric motors of an output of not less than 0,75 kW but less than 150 kW:  Asynchronous three-phase motors ; single-phase motors ; generators , rotary or static converters (excluding rectifiers ) and other motors , weighing not more than 100 kg each ; transformers B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear ) and rotary converters : a ) Synchronous motors of an output of not more than 18 wacts ex b ) Other :  Asynchronous three-phase motors ; single-phase motors ; generators , rotary converters and other motors , weighing not more than 100 kg each II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors :  Transformers , rectifiers and rectifying apparatus , inductors : weighing more than 500 kg each , static converters , excluding rectifiers , weighing not more than 100 kg each ex 85.03 85.12 Primary cells and primary batteries :  Dry Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hairdressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : A. Electric instantaneous or storage water heaters and immersion heaters : I. For use in civil aircraft (excluding parts) ex II . Other :  Excluding parts B. Electric soil heating apparatus and electric space heating apparatus : I. For use in civil aircraft ( excluding parts ) ex II . Other :  Excluding parts D. Electric smoothing irons E. Electro-thermic domestic appliances : I. Electric cooking stoves , ranges , ovens and food warmers (excluding parts thereof), for use in civil aircraft ex II . Other :  Hot plates , cooking stoves , ranges , and similar cooking appliances for domestic use 85.13 Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier ­ current line systems): ex A. Apparatus for carrier-current line systems :  Telephonic apparatus , including parts for telephone sets and receivers ex B. Other :  Telephonic apparatus , including parts for telephone sets and receivers No L 250 / 72 Official Journal of the European Communities 1 . 9 , 87 CCT heading No Description 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers), other than heating resistors; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Non-automatic make-and-break switches , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Automatic make-and-break-switches , circuit-breakers and contactors  Parts ex B. Resistors , fixed or variable ( including potentiometers ), other than heating resistors :  Variable resistors , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Parts D. Switchboards and control panels Electric filament lamp and electric discharge lamps ( including infra-red and ultra-violet lamps ); arc lamps : A. Filament lamps for lighting II . Other ex B. Other lamps :  For lighting ex C. Parts :  For electric lamps for lighting Insulated ( including enamelled or anodized ) electric wire , cable , bars , strip and the like ( including co-axial cable), whether or not fitted with connectors : ex A. Ignition wiring sets and wiring sets , for use in civil aircraft :  With metallic armouring or sheathing , whether or not covered with other materials , excluding co-axial cable ex B. Other :  With metallic armouring or sheating , whether or not covered with other materials , excluding co-axial cable and submarine cable 85.20 85.23 89.01 Ships , boats and other vessels not falling within any of the following headings of this Chapter : ex A. Warships :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding air-cushion vehicles B. Other : ex I. Sea-going vessels :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding: air-cushion vehicles; vessels designed exclusively for sporting purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations II . Other: ex a ) Weighing 100 kg or less each :  Mechanically propelled , excluding : air-cushion vehicles; vessels designed exclusively for sporting purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations 1 . 9 . 87 Official Journal of the European Communities No L 250 /73 CCT heading No Description 89.01 (cont'd) ex 90.03 ex 90.04 90.16 90.24 B. II . ex b ) Other :  Mechanically propelled , of a gross tonnage not exceeding 4 00C tonnes , excluding : air-cushion vehicles , vessels designed exclusively for sporting-purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations Frames and mountings and parts thereof, for spectacles , pince-nez , lorgnettes , goggles and the like :  Excluding those of gold Spectacles , pince-nez , lorgnettes , goggles and the like , corrective , protecting or other :  Excluding those with frames of gold or plated metals or gold-plated or gilt and engineers protective spectacles Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , drawing sets , slide rules , disc calculators and the like ; measuring or checking instruments , appliances and machines , not falling within any other heading of this Chapter ( for example , micrometers , callipers , gauges , measuring rods , balancing machines ); profile projectors : ex A. Drawing , marking-out and mathematical calculating instruments , drafting machines pantographs , slide rules , disc calculators and the like :  Set-squares , rulers , protractors and French curves  Cases of drawing instruments , lengthening bars of compasses , compasses mathematical drawing pens and the like Instruments and apparatus for measuring , checking or automatically controlling the flow depth , pressure or other variables of liquids or gases , or for automatically controlling temperature ( for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic ovendraught regulators ), not being articles falling within heading Nc 90.14 : ex A. For use in civil aircraft :  Manometers B. Other : I. Manometers Electrical measuring , checking , analysing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : ex I. For use in civil aircraft :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters ex II . Other : b ) Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters B. Other : ex I. For use in civil aircraft :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters ex II . Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters Other clocks : ex A. Electric or electronic:  For standing or suspending : assembled , weighing more than 500 g; unassembled regardless of weight ex B. Other :  For standing or suspending: assembled , weighing more than 500 g ; unassembled regardless of weight 90.28 91.04 No L 250 / 74 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description 92.12 94.01 Gramophone records , and other sound or similar recordings ; matrices for the production of records , prepared record blanks , film for mechanical sound recording , prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording : B. Recorded : I. Wax recordings , discs , matrices and other intermediate forms , excluding magnetically recorded tapes : b ) Other II . Other : a ) Records : 2 . Other b ) Other recording media ( tapes , wires , strips and like articles ): 1 . Magnetically recorded for the scoring of cinematograph film ex 2 . Other :  Excluding those for language teaching Chairs and other seats ( other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof: ex A. Chairs and other seats , not leather covered (excluding parts thereof), for use in civil aircraft :  Excluding those of wood , iron or steel B. Other : ex I. Specially designed for aircraft :  Excluding those of wood , iron or steel ex II . Other :  Excluding those of wood, iron or steel , wicker and other vegetable materials Other furniture and parts thereof: ex A. Furniture (excluding parts thereof), for use in civil aircraft :  Of base metal  Of wood , carved , veneered , waxed , polished or varnished , turned , with mould ­ ings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Ofwood , inlaid , lacquered , gilt , with appliqu £ work of fine wood , decorated with metal or other materials and covered with leather and imitations thereof or with fabrics containing silk and man-made textile fibres  Of other materials , other than wicker and other vegetable materials ex B. Other furniture :  Of base metal  Of wood , carved , veneered , waxed , polished or varnished , turned , with mould ­ ings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Of wood , inlaid , lacquered , gilt , with appliqu^ work of fine wood, decorated with metal or other materials and covered with leather and imitations thereof or with fabrics containing silk and man-made textile fibres  Of other materials , other than wicker and other vegetable materials 94.03 98.01 Buttons and button moulds , studs , cuff-links , and press-fasteners , including snap-fasteners and press-studs ; blanks and parts of such articles : ex A. Blanks and moulds :  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres ex B. Buttons , studs , cuff-links and press-fasteners and parts thereof:  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres 1 . 9 . 87 Official Journal of the European Communities No L 250 /75 CGT heading No Description 98.03 Fountain pens , stylograph pens and pencils ( including ball point pens and pencils ) and other pens , pen-holders , pencil-holders and similar holders , propelling pencil and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 : ex A. Fountain pens and stylograph pens and pencils ( including ball point, felt tipped and fibre tipped pens and pencils ):  Stylograph pens and ball-point pencils ex B. Other pens , pen-holders ; propelling pencils and sliding pencils ; pencil-holders and similar holders :  Stylograph pens and ball-point pencils C. Parts and fittings : ex I. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section :  Of stylograph pens and ball-point pencils ex II . Other :  Of stylograph pens and ball-point pencils ex 98.08 Typewriter and similar ribbons , whether or not on spools ; ink-pads , with or without boxes :  Ribbons on reels , for immediate use 98.10 Mechanical lighters and similar lighters , including chemical and electrical lighters , and parts thereof, excluding flints and wicks : ex A. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm:  Neither gilt , nor silvered , nor of rolled precious metal ex B. Other :  Neither gilt , nor silvered , nor of rolled precious metal , nor of precious metal ex 98.12 Combs , hair-slides and the like :  Of artificial plastic materials and of vulcanite B. List of sensitive products vis-a-vis Mediterranean countries : ALGERIA CCT heading No Description ex 28.16 Ammonia , anhydrous or in aqueous solution :  Anhydrous ammonia EGYPT CCT heading No Description ex 53.05 Sheep's or lambs' wool or other animal hair ( fine or coarse ) carded or combed :  Wool or fine animal hair other than rabbit or hare hair , combed in the form of slivers , dyed 55.05 Cotton yarn , not put up for retail sale 55.09 Other woven fabrics of cotton 58.02 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ) No L 250 / 76 Official Journal of the European Communities 1 . 9 . 87 JORDAN CCT heading No Description 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers TUNISIA CCT heading No Description 31.03 31.05 42.02 Mineral or chemical fertilizers , phosphatic : A. Mentioned in Note 2 (A ) to this Chapter : I. Superphosphates ex B. Mentioned in Note 2 (B ) to this Chapter :  Single , double or triple superphosphates , whether or not mixed with other calcium phosphates or non-fertilizing products Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg: A. Other fertilizers Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting:  Cigar and cigarette cases , match-holders , tobacco-pouches and purses ; cases and similar articles with compartments for toilet requisites ; trunks , suit-cases and attache cases excluding ladies' handbags ex B. Other materials :  Cigar and cigarette cases , match-holders , tobacco pouches and purses ; cases and similar articles with compartments for toilet requisites ; trunks, suit-cases and attache cases excluding ladies' handbags Other woven fabrics of cotton Woven fabrics of man-made fibres (discontinuous or waste ) Carpets , carpeting and rugs , knotted (made up or not) Under garments , knitted or crocheted , not elastic nor rubberized Outer garments and other articles , knitted or crocheted , not elastic nor rubberized Men's and boys' outer garments Women's , girls' and infants' outer garments Men's and boys' under garments , including collars , shirt fronts and cuffs 55.09 56.07 58.01 60.04 60.05 61.01 61.02 61.03 1 . 9 . 87 Official Journal of the European Communities No L 250 / 77 COT heading No Description 61.09 Corsets , corset-belts , suspender-belts, brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic 64.05 Parts of footwear , removable in-soles , hose protectors and heel cushions , of any material except metal : ex A. Assemblies of uppers affixed to inner soles or to other sole components , but without outer solesi  excluding artificial plastic materials ex B. Other :  excluding artificial plastic materials 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection ofelectrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  excluding non-automatic make-and-break switches and isolating switches not exceeding 2 kg per unit in weight in materials other than ceramic or glass and those weighing more than 500 kg per unit ; automatic make-and-break switches , circuit breakers and contractors ; parts of apparatus of this subheading ex B. Resistors , fixed or variable ( including potentiometers ) other than heating resistors :  excluding variable resistors not exceeding 2 kg in weight in materials other than ceramic or glass and those weighing more than 500 kg per unit ; parts falling within this subheading C. Printed circuits TURKEY CCT heading No Description ex 53.05 Sheep's or lambs' wool or other animal hair ( fine or coarse), carded or combed :  Wool or fine animal hair other than rabbit or hare hair , combed , in the form of slivers , dyed 55.05 Cotton yarn , not put up for retail sale 55.09 Other woven fabrics of cotton 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : ex A. Of synthetic textile fibres :  excluding effect yarns ex B. Of regenerated textile fibres :  excluding effect yarns 56.07 Woven fabrics of man-made fibres (discontinuous or waste ) 58.01 Carpets , carpeting and rugs , knotted (made up or not) ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Unbleached or bleached , excluding those of silk , synthetic or regenerated textile fibres and wool or fine animal hair 1 . 9 . 87No L 250 / 78 Official Journal of the European Communities CCT heading No Description 60.04 60.05 61.01 61.02 61.03 61.04 62.02 69.08 ex 70.13 Under garments , knitted or crocheted , not elastic nor rubberized Outer garments and other articles , knitted or crocheted , not elastic nor rubberized Men 's and boys' outer garments Women's , girls' and infants' outer garments Men's and boys' under garments , including collars , shirt fronts and cuffs Women's , girls' and infants' under garments Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles Glazed setts , flags and paving , hearth and wall tiles Glassware ( other than articles falling in heading No 70.19 ) of a kind commonly used for table , kitchen , toilet or office purposes , for indoor decoration , or for similar uses :  excluding articles made of glass with a low coefficient of expansion 1 . 9 . 87 Official Journal of the European Communities No L 250 / 79 ANNEX XI List provided for in Article 13 (2 ) CCT heading No Description Basic duty(% ) ex 34.02 20 20 20 20 38.19 20 20 20 39.01 Organic surface-active agents , surface-active preparations , and washing preparations , whether or not containing soap :  Sodium dodecan-1-yl sulphate  Triethanolamine dodecan-1-yl sulphate  Sulphonic acid , sodium alkylbenzenesulphonate and ammonium alkybenzenesulphonate  Mixtures and preparations of sodium sulphate , dodecan-1-yl and triethanolamine sulphate Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included residual products of the chemical or allied industries , not elsewhere specified or included : Q. Foundry core binders based on synthetic resins ex X. Other :  Refractory coatings of a kind used in foundries to improve the surface of cast-iron pieces  Anti-sealing and similar preparations for boilers and for treatment of industrial refrigeration water Condensation , polycondensation and polyaddition products , whether or not modified or polymerized , and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters , silicones ): C. Other : II . Aminoplasts : ex a ) In one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter :  Urea , resins , modified with furfuryl alcohol , in etherified solutions , used in foundries III . Alkyds and other polyesters : ex b ) Other :  Saturated poly(ethylene terephthalate ), other black polymers , in one of the forms mentioned in Note 3(a ) and ( b ) to this Chapter , prepared for moulding or extrusion  Powdered , containing additives and pigments , used for thermosetting coatings or paints ex VII . Other :  Epoxy (ethoxyline ) resins , powdered , containing additives and pigments , used for thermosetting coatings or paints Polymerization and copolymerization products ( for example , polyethylene , polytetrahalo ­ ethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : VII . Polyvinyl chloride : ex a ) In one of the forms mentioned in Note 3 ( a ) and (b ) to this Chapter :  In microsuspension ex X. Copolymers of vinyl chloride with vinyl acetate :  Preparations for the moulding of gramophone records Unvulcanized natural or synthetic rubber , including rubber latex , in other forms or states ( for example , rods , tubes and profile shapes , solutions and dispersions ); articles of unvulcanized natural or synthetic rubber ( for example , coated or impregnated textile thread , rings and discs ): ex B. Other :  Patches for repairing tubes or tyres 25 20 20 20 39.02 20 20 40.06 20 1 . 9 . 87No L 250/ 80 Official Journal of the European Communities CCT heading No Description Basic duty(% ) 40.07 20 48.07 25 56.01 35 59.03 ex 59.08 Vulcanized rubber thread and cord , whether or not textile covered , and textile thread covered or impregnated with vulcanized rubber : ex A. Vulcanized rubber thread and cord , whether or not textile covered :  Thread , uncovered , of round cross-section Paper and paperboard , impregnated , coated , surface-coloured , surface-decorated or printed (not constituting printed matter within Chapter 49 ), in rolls or sheets : ex D. Other :  Flocked paper and paperboard Man-made fibres ( discontinous), not carded , combed or otherwise prepared for spinning: ex A. Synthetic textile fibres :  Of polyesters , with a length of less than 65 mm and tenacity of more than 53 cN / tex Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : ex B. Other :  Bonded fibre fabrics and similar bonded yarn fabrics , in the piece or simply cut to rectangular shape , flocked  Bonded fibre fabrics and similar bonded yarn fabrics , in the piece or simply cut ­ to rectangular shape , weighing not less than 17 g per m2 and not more than 80 g per m2 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials :  Unimpregnated , flocked with polyvinyl chloride  Unimpregnated , other than textile-faced flocked with preparations of cellulose derivatives or of other artificial plastic materials with the exception of polyurethane Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like :  Flocked Cast , rolled , drawn or blown glass ( including flashed or wired glass ), in rectangles , surface ground or polished , but not further worked :  Float glass , not being wired glass , other than ground but not further worked , more than 2 mm and not more than 10 mm in thickness Safety glass consisting of toughened or laminated glass , shaped or not : ex B. Other :  Laminated glass for vehicles or boats Glassware ( other than articles falling within heading No 70.19 ) of a kind commonly used for table , kitchen , toilet or office purposes , for indoor decoration , or for similar uses :  Of soda glass gathered mechanically , other than cut or otherwise " decorated drinking glasses , sterilizing bottles and articles of toughened glass :  Of coloured , matt , engraved , irisated , cut , marbled , opaque , opaline or painted glass , or ofmoulded glass with hollows or protruding parts , excluding glassware with a simple mark or engraved inscription or with a matt area intended for engraving  Other Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads , gloves and the like , or iron or steel : B. Other : ex II . Other :  Bathtubs , of sheets or plates of iron or steel not more than 3 mm in thickness , enamelled ex 59.12 18 20 35 35 35 35 20 ex 70.06 70.08 ex 70.13 35 10 73.38 30 1 . 9 . 87 Official Journal of the European Communities No L 250 / 81 CCT heading No Description Basic duty(% ) 74.03 Wrought bars , rods , angles , shapes and sections , of copper : copper wire : ex B. Other :  Bars and rods of round cross-section , of unalloyed copper , coiled  Wire of round cross-section , of unalloyed copper 20 20 ex 83.01 Locks and padlocks (key , combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks , for handbags , trunks or the like and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal :  Lock cases , cylinders and springs , carriers and cams , obtained by sintering 20 84.10 Pumps ( including motor pumps and turbo pumps ) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw, band and similar kinds : B. Other pumps : II . Other : ex a ) Pumps :  Centrifugal pumps , submersible , other than metering pumps 30 84.12 Air conditioning machines , self-contained , comprising a motor-driven fan and elements for changing the temperature and humidity of air : ex B. Other :  Other than parts 20 84.15 Refrigerators and refrigerating equipment (electrical and other): C . Other : ex I. Refrigerators of a capacity of more than 340 litres :  Weighing more than 200 kg each , excluding parts ex II . Other :  Refrigerators and deep-freeze storage units of the chest or cabinet type , weighing not more than 200 kg each , excluding parts 20 20 ex 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better ) including weight-operated counting and checking machines ; weighing machine weights of all kinds :  Electronic hopper scales or scales for discharging a pre-determined weight ofmaterial into a bag or container and other electronic instruments weighing out a constant amount , programmable , excluding parts  Electronic machines for weighing and labelling pre-packed products , excluding parts  Electronic weighbridges with capacities over 5 000 kg , excluding parts  Electronic shop scales with digital display , excluding parts  Electronic weighing machines and platforms , with digital display , other than personal weighing scales , excluding parts 20 20 20 20 20 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines : furniture specially designed for sewing machines : ex III . Parts ; furniture specially designed for sewing machines :  Sewing machine parts , obtained by sintering 20 ex 84.42 Machinery (other than sewing machines ) for preparing , tanning or working hides , skins or leather ( including boot and shoe machinery ):  Press-cutters for hides , skins , furskins or leather , excluding parts 20 No L 250 / 82 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty (% ) 84.53 Automatic data-processing machines and units thereof; magnetic or optical readers , machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specified or included : ex B. Other :  Integrated operational digital units comprising , as a set , at least one central unit and one input and output unit , for use in industrial systems for production and distribution and use of electrical energy 20 20  Modulator / demodulator (Modem ) units for data transmission 84.59 Machines and mechanical appliances , having individual functions , not falling within any other heading of this Chapter : E. Other : ex II . Other machines and mechanical appliances :  Injection moulding machines , extrusion moulding machines , grinders and blow moulding machines , for the rubber and artificial plastics industry 20 ex 84.62 Ball , roller or needle roller bearings :  Rings for bearings , obtained by sintering , intended for cycles 20 84.63 Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing ( including friction gears and gear-boxes and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft couplings : B. Other : ex II . Other :  Plain shaft bearings , obtained by sintering:  Weighing not more than 500 g each  For gears , self-lubricating , of bronze or iron 20 20 85.01 20 20 Electrical goods of the following descriptions ; generators , motors , converters (rotary or static), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus: I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear ) and rotary converters : ex b ) Other :  Generating sets with internal combustion engines , of an output of not more than 750 kVA , including sets whose performance is not expressed in kW or kVA, weighing more than 100 kg each  AC generators , weighing more than 100 kg each and of an output of not more than 750 kVA  DC motors and generators , weighing more than 100 kg each , excluding motors and other generators whose performance is not expressed in kW or kVA  Rotary converters , weighing more than 100 kg each ex II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors :  Static converters , weighing more than 100 kg each , and rectifiers and rectifying apparatus , other than specially designed for welding  Three-phase transformers , without liquid dielectric , of an output of not less than 50 kVA and not more than 2 500 kVA 25 20 30 35 85.04 Electric accumulators : B. Other : ex II . Other accumulators :  Nickel-cadmium accumulators not hermetically closed 20 1 . 9 . 87 Official Journal of the European Communities No L 250 / 83 Description Basic duty(% )CCT heading No 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : ex C. Electric hair dressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ):  Hair driers , excluding drying hoods 20 85.13 Electrical line telephonic and telegraphic apparatus ( including such apparatus for carrier ­ current line systems ): ex B. Other :  Automatic electronic telephone sets , excluding parts thereof 20 85.15 20 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus ; ( including receivers incorporating sound recorders or reproducers) and television cameras; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : I. Transmitters : ex b ) Other :  Using the HF and MF bands II . Transmitter-receivers : ex b ) Other :  Using the VHF band  Portable mounts for VHF transmitter-receivers III . Receivers , whether or not incorporating sound recorders or reproducers : b ) Other : ex 2 . Other :  Radiotelegraphic and radiotelephonic receivers using the VLF, LF , MF and HF bands 20 20 20 ex 85.16 20 85.17 20 85.19 Electric traffic control equipment for railways , roads or inland waterways and equipment used for similar purposes in port installations or upon airfields :  Excluding equipment for railways and parts Electric sound or visual signalling apparatus ( such as bells , sirens , indicator panels , burjglar and fire alarms), other than those of heading No 85.09 or 85.16 : ex B. Other :  Excluding burglar , fire and similar alarms and parts Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards ( other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  For industrial applications , other than apparatus for making connections in electrical circuits :  Rated at 1 000 V or more :  Make-and-break and isolating switches , including switches for breaking circuits under load , rated at not less than 1 kV but less than 60 kV  Fuses rated at not less than 6 kV and up to and including 36 kV , of the HT type 35 35 No L 250 / 84 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty(% ) 85.19 (cont 'd) ex A.  Rated at less than 1 000 V :  NH-type fuses  Switches from 63 A up to 1 000 A , three- or four-pole , double breaking ex D. Switchboard and control panels :  Fitted with apparatus and instruments :  For industrial applications other than for telecommunications and instrument applications :  Not less than 1 000 V , including removable cells with switches or circuit breakers for metal clad transformers  1 000 V or less 85.23 Insulated ( including enamelled or anodized ) electric wire , cable , bars , strip and the like ( including co-axial cable ), whether or not fitted with connectors : ex B. Other :  Wires and cables for power distribution rated at 60 kV or less , not ready for connectors to be fitted or already provided with connectors , insulated with polyethylene , excluding winding wire  Copper winding wire , lacquered , varnished or enamelled , of a diameter of 0,40 mm or more but not more than 1,20 mm (class F , grades I and II ) 87.02 Motor vehicles for the transport of persons , goods or materials ( including sports motor vehicles , other than those of heading No 87.09 ): A. For the transport of persons , including vehicles designed for the transport of both passengers and goods : I. With either a spark ignition or a compression ignition engine : ex b ) Other :  With four-wheel drive , a ground clearance of more than 205 mm, an unladen weight of more than 1 350 kg and less than 1 900 kg , a total laden weight of 1 950 kg or more and less than 3 600 kg , a spark ignition engine of a cylinder capacity of more than 1 560 cm3 and less than 2 900 cm3 or a compression ignition engine of a cylinder capacity of more than 1 980 cm3 and less than 35 35 25 25 20 20 20 20 20 20 2 500 cm3 B. For the transport of goods or materials : II . Other : a ) With either a spark ignition or a compression ignition engine : 1 . Motor lorries with .either a spark ignition engine of a cylinder capacity of 2 800 cm3 or more or a compression ignition engine of a cylinder capacity of 2 500 cm3 or more : ex bb ) Other :  With four-wheel drive , a ground clearance of more than 205 mm, an unladen weight of more than 1 350 kg and less than 1 900 kg , a total laden weight of 1 950 kg or more and less than 3 600 kg , a spark ignition engine of a cylinder capacity of less than 2 900 cm3 2 . Other : ex bb ) Other :  With four-wheel drive , ground clearance of more than 205 mm, an unladen weight of more than 1 350 kg and less than 1 900 kg , a total laden weight of 1 950 kg or more and less than 3 600 kg , a spark ignition engine of a cylinder capacity of more than 1 560 m3 and less than 2 900 cm3 or a compression ignition engine of a cylinder capacity or more than 1 980 cm 3 and less than 2 500 cm3 87.06 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : B. Other : ex II . Other :  Pistons and rod guides for shock absorbers , obtained by sintering 1 . 9 . 87 Official Journal of the European Communities No L 250/ 85 CCT heading No Description Basic duty(% ) 87.06 (cont'd) B. ex II .  Parts and accessories , obtained by sintering, other than parts and accessories for bodies , complete gearboxes , complete rear-axles with differentials , wheels , parts of wheels and wheel accessories , non-driving axles and disc-brake pad assemblies  Wheel-balancing weights 20 20 87.12 Parts and accessories of articles falling within heading No 87.09 , 87.10 or 87.11 : ex B. Other :  Toothed wheels , obtained by sintering 20 ex 90.17 Medical , dental , surgical and veterinary instruments and appliances ( including electro-medical apparatus and ophthalmic instruments):  Syringes of plastic materials 20 90.28 Electrical measuring , checking , analysing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : II . Other : ex b ) Other :  Regulators  Checking and automatically controlling instruments used in industrial systems for the generation , distribution and use of electric power B. Other : ex II . Other :  Regulators 20 20 20 1 . 9 . 87No L 250 / 86 Official Journal of the European Communities ANNEX XU List provided for in Article 16 (2 ) CCT heading No Customs duties Description Fiscal component Protective component 17.04 Sugar confectionery , not containing cocoa : A. Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances 5 Esc / kg 12 Esc/ kg 21.03 Mustard flour and prepared mustard : A. Mustard flour , in immediate packings 13 % 22 % B. Prepared mustard 13 % 22 % 22.08 Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex B . Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher , in containers holding :  Two litres or less 280 Esc per hi of pure alcohol 2 190 Esc per hi of pure alcohol  More than two litres 214 Esc per hi of pure alcohol 2 256 Esc per hi of pure alcohol 24.02 Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes 180 Esc/kg Free ex B. Cigars :  With outer-wrapper leaf in tobacco 200 Esc/ kg Free ex C. Smoking tobacco :  Shredded tobacco 170 Esc / kg Free ex D. Chewing tobacco and snuff:  Shredded tobacco 170 Esc/ kg Free ex E. Other , including agglomerated tobacco in the form of sheets or strip :  Shredded tobacco 170 Esc/ kg Free 1 . 9 . 87 Official Journal of the European Communities No L 250 / 87 ANNEX XIII List provided for in Article 18 applicable to all the countries except Turkey CCT heading No Description Basic duty (fixed components ) (% ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 60% 80,43 II . 60 % or more 79,33 C. White chocolate 79,09 D. Other: I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar expressed as sucrose ) 82,24 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 87,26 2 . 30% or more but less than 40% 78,35 3 . 40% or more but less than 50% : aa ) Containing no starch 84,21 bb ) Other 81,73 4 . 50% or more but less than 60% 69,63 5 . 60% or more but less than 70% 76,92 6 . 70% or more but less than 80% 86,37 7 . 80% or more but less than 90% 68,25 8 . 90% or more 92,36 II . Other : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 60,05 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 71,11 2 . 30% or more but less than 50% 72,69 3 . 50% or more but less than 70% 64,09 4 . 70% or more 69,80 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65% 51,14 II . 65% or more but less than 80% 46,69 III . 80 % or more 14,00 B. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 43,23 II . Containing by weight of milkfats : a ) 3% or more but less than 7% 45,57 b ) 7 % or more 35,66 C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 50,19 II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . 9 . 87No L 250 / 88 Official Journal of the European Communities CCT heading No Description Basic duty (fixed components ) (% ) 18.06 C. II . a ) 1 . Less than 50% i (cont'd)ll 56,23 2. 50% or more 54,91 b ) Containing by weight of milkfats : l 1 . 1 ,5 % or more but less than 3 % 49,28 2 . 3 % or more but less than 4,5 % 53,36 3 . 4,5% or more but less than 6% 53,86 4 . 6% or more 48,28 D. Other : l I. Containing no milkfats or containing less than 1,5% by weight of such fats : ll a) In immediate packings of a net capacity of 500 g or less 46,78 b) Other 33,04 II . Containing by weight of milkfats : l \ a ) 1,5% or more but not more than 6,5% : ll 1. In immediate packings of a net capacity of 500 g or less 44,93 2 . Other 44,93 b ) More than 6,5% but less than 26% : l 1 . In immediate packings of a net capacity of 500 g or less 14,00 2 . Other 14,00 c) 26 % or more : ll 1. In immediate packings of a net capacity of 500 g or less 33,04 2 . Other 33,04 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for I dietetic or culinary purposes , containing less than 50% by weight of cocoa: l A. Malt extract : ll I. With a dry extract content of 90% or more by weight 11,00 II . Other 11,00 B. Other: ll \ I. Containing malt extract and not less than 30% by weight of reducing sugars (expressed asll maltose) 12,00 II . Other : ll a) Containing no milkfats or containing less than 1,5% by weight of such fats : ll 1. Containing less than 14% by weight of starch : ll aa) Containing no sucrose or containing less than 5 % by weight of sucrose (includingll invert sugar expressed as sucrose) 12,00 bb) Containing by weight of sucrose ( including invert sugar expressed as sucrose): ll 11. 5 % or more but less than 60 % 12,00 22 . 60% or more 12,00 2 . Containing 14% or more but less than 32% by weight of starch : l'l aa) Containing no sucrose or containing less than 5 % by weight of sucrose (includingll invert sugar expressed as sucrose) 12,00 bb ) Other 12,00 3 . Containing 32 % or more but less than 45 % by weight of starch : ll aa) Containing no sucrose or containing less than 5 % by weight of sucrose ( includingll invert sugar expressed as sucrose) 31,55 bb) Other 31,55 No L 250 / 891 . 9 . 87 Official Journal of the European Communities CCT heading No Description Basic duty ( fixed components ) (% ) 19.02 B. II . a ) 4 . Containing 45% or more but less than 65% by weight of starch : I (cont'd) aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 12,00 bb ) Other 12,00 5 . Containing 65% or more but less than 80% by weight of starch : \ aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 13,58 bb ) Other 19,82 6 . Containing 80% or more but less than 85% by weight of starch : ll aa) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 20,92 bb) Other 13,65 7 . Containing 85 % or more by weight of starch 16,57 b ) Containing by weight of milkfats : \ 1 . 1 ,5 % or more but less than 5 % 13,00 2 . 5 % or more 15,62 19.03 Macaroni , spaghetti and similar products : I A. Containing eggs 36,96 B. Other : ll I. Containing no common wheat flour or meal 35,82 II . Other 35,00 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 0,00 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): I A. Obtained from maize 63,85 B. Obtained from rice 0,00 C. Other 0,00 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread 12,63 B. Matzos 0,00 C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 0,00 D. Other , containing by weight of starch : Il I. Less than 50% 35,00 II . 50 % or more 5,57 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 30% 82,95 II . 30% or more but less than 50% 81,87 III . 50% or more 77,11 No L 250 / 90 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty (fixed components ) (% ) 19.08 B. Other : (cont'd) I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose ( including invert sugar expressed as sucrose ): a ) Less than 70 % b) 70% or more 79,44 70,97 88,96 81,02 69,82 II . Containing 5 % or more but less than 32 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) b ) Containing 5% or more but less than 30% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 30 % or more but less than 40 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other d ) Containing 40% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 79,45 68,26 77,09 65,89 73,78 47,93 III . Containing 32% or more but less than 50% by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other b ) Containing 5 % or more but less than 20% by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c ) Containing 20% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 79,45 68,86 75,73 67,68 IV . Containing 50 % or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other b ) Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 74,64 65,52 73,76 62,38 No L 250 / 911 . 9 . 87 Official Journal of the European Communities CCT heading No Description Bdsic duty (fixed component) (% ) 19.08 B. V. Containing 65% or more by weight of starch : I (cont'd) a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert I sugar expressed as sucrose ) 71,60 b ) Other 71,71 21.02 Extracts , essences or concentrates , of coffee , tea or mate and preparations with a basis of those l extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts, I essences and concentrates thereof: l C. Roasted chicory and other roasted coffee substitutes : \ II . Other 11,00 D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : I II . Other 27,52 21.06 Natural yeasts ( active or inactive ); prepared baking powders : I A. Active natural yeasts : \ \ II . Bakers' yeast l a ) Dried 0,00 b ) Other 19,18 21.07 Food preparations not elsewhere specified or included : I 1 A. Cereals in grain or ear form , pre-cooked or otherwise prepared : ll I. Maize 0,00 II . Rice 11,00 III . Other 0,00 B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations ,Il stuffed , whether or not cooked : ll I. Not stuffed , cooked : Il a) Dried 70,21 b ) Other 70,86 II . Stuffed : ll a) Cooked 81,46 b ) Other 64,96 C. Ice-cream (not including ice-cream powder ) and other ices : ll I. Containing no milkfats or containing less than 3 % by weight of such fats 11,00 II . Containing by weight of milkfats : ll a) 3 % or more but less than 7 % 14,50 b ) 7% or more 17,45 D . Prepared yoghurt ; prepared milk , in powder form, for use as infants' food or for dietetic or culinaryIl purposes : II I. Prepared yoghurt : Il a) In powder form , containing by weight of milkfats : ll 1. Less than 1 ,5 % 0,00 2 . 1,5% or more 0,00 b) Other , containing by weight of milkfats : Il 1. Less than 1 ,5 % 15,34 2 . 1,5 % or more but less than 4% 7,10 3 . 4 % or more 0,00 II . Other , containing by weight of milkfats : Il a) Less than 1,5% and containing by weight of milk proteins (nitrogen content x II 6,38 ): ll 1. Less than 40 % 0,00 2 . 40% or more but less than 55% 0,00 No L 250 / 92 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty ( fixed component) (% ) 21.07 (cont'd) D. II . a ) 3 . 55% or more but less than 70% 4 . 70% or more b) 1,5 % or more 0,00 0,00 0,00 E. Cheese fondues 0,00 G. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc ) 45 % or more 86,35 84,69 75,59 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32% bb) 32 % or more but less than 45 % cc) 45 % or more 87,69 84,15 81,31 71,36 c) Containing 15 % or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more 86,66 78,92 77,38 75,12 d) Containing 30 % or more but less than 50% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more 80,26 85,01 78,61 e) Containing 50 % or more but less than 85 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 75,14 79,37 f) Containing 85% or more by weight of sucrose ( including invert sugar expressed as sucrose ) 75,61 II . Containing 1 ,5 % or more but less than 6 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb ) 32% or more but less than 45% cc) 45 % or more 71,13 53,41 45,54 46,43 No L 250 / 931 . 9 . 87 Official Journal of the European Communities CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 G. II . b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar (cont'd) expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch 54,43 2 . Containing by weight of starch : l aa ) 5% or more but less than 32% 45,78 bb ) 32 % or more 41,31 c ) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar l expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch 64,55 2 . Containing by weight of starch : ll aa) 5% or more but less than 32% 64,00 bb ) 32% or more 56,72 d ) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar l expressed as sucrose ): II 1. Containing no starch or containing less than 5 % by weight of starch 67,58 2 . Other 56,64 e ) Containing 50% or more by weight of sucrose ( including invert sugar expressed as l sucrose ) 67,25 III . Containing 6% or more but less than 12% by weight of milkfats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invertll sugar expressed as sucrose ): ll 1 . Containing no starch or containing less than 5 % by weight of starch 61,46 2 . Containing by weight of starch : Il aa) 5 % or more but less than 32 % 77,79 bb ) 32 % or more 60,10 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar l expressed as sucrose ): II 1. Containing no starch or containing less than 5 % by weight of starch 61,05 2 . Other 35,00 c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar l expressed as sucrose ): ll 1. Containing no starch or containing less than 5 % by weight of starch 58,85 2 . Other 52,59 d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugarll expressed as sucrose ): ll 1. Containing no starch or containing less than 5 % by weight of starch 68,64 2 . Other 35,00 e ) Containing 50% or more by weight of sucrose (including invert sugar expressed asll sucrose ) 48,25 IV . Containing 12% or more but less than 18% by weight of milkfats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invertll sugar expressed as sucrose ): ll 1. Containing no starch or containing less than 5 % by weight of starch 70,22 2 . Other 68,88 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): ll No L 250 / 94 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont'd) G. IV . b ) 1 . Containing no starch or containing less than 5% by weight of starch 74,01 2 . Other 43,27 c) Containing 15% or more by weight of sucrose ( including invert sugar expressed as sucrose ) 57,04 V. Containing 18% or more but less than 26% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 54,55 2 . Other 46,15 b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 37,24 VI . Containing 26% or more but less than 45% by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 46,41 2 . Other 48,00 b ) Containing 5 % or more but less than 25 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 58,96 2 . Other 35,00 c ) Containing 25 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 35,00 VII . Containing 45 % or more but less than 65 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 35,00 2 . Other 35,00 b ) Containing 5% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 35,00 2 . Other 35,00 VIII . Containing 65% or more but less than 85% by weight of milkfats : l a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 35,00 b ) Other 35,00 IX . Containing 85% or more by weight of milkfats 35,00 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : B. Other , containing by weight of milkfats : I. Less than 0,2% 13,77 II . 0,2% or more but less than 2% 13,77 III . 2% or more 13,77 No L 250 / 951 . 9 . 87 Official Journal of the European Communities CCT heading No Description Basic duty ( fixed component ) (% ) 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D -Mannitol (mannitol ) 0,00 III . D -Glucitol ( sorbitol ): a ) In aqueous solution : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 0,00 2 . Other 0,00 b ) Other : l 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 0,00 2 . Other 0,00 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches 0,00 B. Glues made from dextrin or from starch , containing by weight of those materials : I. Less than 25% :  Starch glues 19,69  Other 0,00 II . 25% or more but less than 55% :  Starch glues 26,00  Other 0,00 III . 55% or more but less than 80% :  Starch glues 12,00  Other 0,00 IV . 80% or more :  Starch glues 12,00  Other 0,00 38.12 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : a ) Less than 55 % 0,00 b ) 55% or more but less than 70% 0,00 c ) 70% or more but less than 83% 0,00 d ) 83 % or more 0,00 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 0,00 b ) Other 0,00 II . Other : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 0,00 b ) Other 0,00 1 . 9 . 87No L 250 / 96 Official Journal of the European Communities List provided for in Article 18 applicable to Turkey CCT heading No Description Basic duty (fixed component ) (% ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose): I. Less than 60% 80,43 II . 60% or more 79,33 C. White chocolate 79,09 D. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose ) 82,24 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . 5 % or more but less than 30 % 87,26 2 . 30% or more but less than 40% 78,35 3 . 40% or more but less than 50% : aa ) Containing no starch 84,21 bb ) Other 81,73 4 . 50% or more but less than 60% 69,63 5 . 60% or more but less than 70% 76,92 6 . 70% or more but less than 80% 86,37 7 . 80% or more but less than 90% 68,25 8 . 90% or more 92,36 II . Other : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 60,05 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): I 1 . 5 % or more but less than 30 % 71,11 2 . 30% or more but less than 50% 72,W 3 . 50% or more but less than 70% 64,09 4 . 70% or more 69,80 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 51,14 II . 65 % or more but less than 80% 46,69 III . 80% or more 17,00 C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 50,19 II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Less than 50% 56,23 2 . 50% or more 54,91 1 . 9 . 87 Official Journal of the European Communities No L 250 / 97 CCT heading No Description Basic duty ( fixed component ) (% ) 18.06 (cont'd) C. II . b ) Containing by weight of milkfats : 1 . 1,5 % or more but less than 3 % 2 . 3 % or more but less than 4,5 % 3 . 4,5% or more but less than 6% 4 . 6 % or more 49,28 53,36 53,86 48,28 19.02 Malt extract , preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa : A. Malt extract : I. With a dry extract content of 90% or more by weight II . Other 11,00 11,00 12,00 12,00 12,00 12,00 12,00 12,00 B. Other : I. Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose ) II . Other : a ) Containing no milkfats or containing less than 1,5% by weight of such fats : 1 . Containing less than 14% by weight of starch : , aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 11 . 5 % or more but less than 60 % 22 . 60 % or more 2 . Containing 14% or more but less than 32% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) bb ) Other 3 . Containing 32% or more but less than 45% weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) bb ) Other 4 . Containing 45 % or more but less than 65 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Other 5 . Containing 65 % or more but less than 80 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Other 6 . Containing 80% or more but less than 85% by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) bb ) Other 31,55 31,55 12,00 12,00 13,58 19,82 20,92 13,65 7 . Containing 85 % or more by weight of starch 16,57 No L 250 / 98 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty ( fixed component ) % 19.02 (cont 'd) - B. II . b ) Containing by weight of milkfats : 1 . 1 ,5 % or more but less than 5 % 2 . 5 % or more 13,00 15,62 19.03 Macaroni , spaghetti and similar products : A. Containing eggs B. Other : I. Containing no common wheat flour or meal II . Other 38,00 38,00 38,00 ex 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches :  Other 2,00 19.05 63,85 0,00 0,00 19.07 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize B. Obtained from rice C. Other Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread B. Matzos C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products D. Other , containing by weight of starch : I. Less than 50% II . 50 % or more 12,63 0,00 0,00 35,00 5,57 19.08 82,95 81,87 77,11 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 30 % II . 30% or more but less than 50% III . 50% or more B. Other : I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose ( including invert sugar expressed as sucrose ): a ) Less than 70% b ) 70 % or more II . Containing 5 % or more but less than 32% by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) b ) Containing 5 % or more but less than 30% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 79,44 70,97 88,96 81,02 69,82 1 . 9 . 87 Official Journal of the European Communities No L 250 / 99 CCT heading No Description Basic duty ( fixed component ) (% ) 19.08 (cont'd) B. II . c ) Containing 30% or more but less than 40% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 79,45 2 . Other 68,26 d ) Containing 40% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1,5% by weight of such fats 77,09 2 . Other 65,89 III . Containing 32% or more but less than 50% by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 73,78 2 . Other 47,93 b ) Containing 5 % or more but less than 20% by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1,5% by weight of such fats 79,45 2 . Other 68,86 c ) Containing 20% or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 75,73 2 . Other 67,68 IV . Containing 50% or more but less than 65% by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 74,64 2 . Other 65,52 b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1,5% by weight of such fats 73,76 2 . Other 62,38 V. Containing 65% or more by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 71,60 b ) Other 71,71 21.02 Extracts , essences or concentrates , of coffee , tea or mat6 and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : C. Roasted chicory and other roasted coffee substitutes : II . Other 11,00 D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes II . Other 27,52 21.06 Natural yeasts ( active or inactive ); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : a ) Dried 0,00 b ) Other 19,18 No L 250 / 100 Official Journal of the European Communities 1 . 9 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : I. Maize 3,00 II . Rice 14,00 III . Other 2,00 E. Cheese fondues 6,50 G. Other : I. Containing no milkfats or containing less than 1,5% by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : ex aa ) 5 % or more but less than 32% :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup 86,35 ex bb ) 32% or more but less than 45 % :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup 84,69  'Bulgur' wheat groats (partly hulled , coarsely ground grain , containing a small proportion of whole grains , heat treated (pre-cooked ) 84,69 ex cc ) 45 % or more :  'Bulgur' wheat groats (partly hulled , coarsely ground grain , containing a small proportion of whole grains , heat treated (pre-cooked ) 75,59 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar 1 expressed as sucrose ): I 2 . Containing by weight of starch : ex aa ) 5% or more but less than 32% :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup 84,15 ex bb ) 32 % or more but less than 45 % :  Sweet potatoes for human consumption , otherwise prepared or preserved than by adding sugar or syrup 81,31 ex cc ) 45 % or more :  Ground maize , pressure-cooked in water , with added malt extract , sugar and salt , dried , for use as an intermediate product in the manufacture of I corn flakes and like products 71,36 c ) Containing 1 5 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : ex cc ) 45 % or more :  Ground maize , pressure-cooked in water , with added malt extract , sugar and salt , dried , for use as an intermediate product in the manufacture of corn flakes and like products 75,12 e ) Containing 50 % or more but less than 85 % by weight of sucrose ( including invert sugar expressed as sucrose ): ex 1 . Containing no starch or containing less than 5% by weight of starch :  Food preparations consisting of natural honey enriched with royal jelly 75,14 ex 2 . Other : \  Food preparations consisting of natural honey enriched with royal jelly 79,37 ex f) Containing 85 % or more by weight of sucrose ( including invert sugar expressed as sucrose ):  Food preparations consisting of natural honey enriched with royal jelly 75,61 1 . 9 . 87 Official Journal of the European Communities No L 250 / 101 CCT heading No Description Basic duty (fixed component ) (% ) 29.04 35.05 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D -Mannitol (mannitol ) III . D -Glucitol ( sorbitol ): a ) In aqueous solution : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other b ) Other : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches B. Glues made from dextrin or from starch , containing by weight of those materials : ex I. Less than 25% :  Glues made from starch  Other ex II . 25% or more but less than 50% :  Glues made from starch  Other ex III . 55% or more but less than 80% :  Glues made from starch  Other ex IV . 80% or more :  Glues made from starch  Other Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : a ) Less than 55% b) 55 % or more but less than 70% c) 70% or more but less than 83 % d ) 83 % or more Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : T. D -Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2% or less by weight of D-mannitol , calculated on the D -glucitol content b ) Other II . Other : a ) Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content M Other 0,00 0,00 0,00 0,00 0,00 0,00 19,69 0,00 26,00 0,00 12,00 0,00 12,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 38.12 38.19 No L 250 / 102 Official Journal of the European Communities 1 . 9 . 87 ANNEX XIV List provided for in Article 21 ( 1 ) ALGERIA CCT heading No Description Other meat and edible meat , offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Of domestic rabbits Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption : exE . Other :  Citrus fruit , finely ground Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading Jams , fruit jellies , marmalades , fruit purees and fruit pastes , being cooked preparations , whether or not containing added sugar : A. Chestnut puree and paste : II . Other B. Jams and marmalades of citrus fruit : III . Other C. Other : III . Other 02.04 08.11 12.08 20.05 20.06 Fruit otherwise prepared or preserved whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments ex 3 . Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground ex 7 . Peaches and apricots :  Apricots ex 8 . Other fruits :  Oranges and lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad b ) Containing added sugar in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments ex 3 . Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground ex 8 . Other fruits :  Oranges and lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad 1 . 9 . 87 Official Journal of the European Communities No L 250 / 103 CCT heading No Description 20.06 B. II . c ) Not containing added sugar , in immediate packings of a net capacity : (cont'd) 1 . Of 4,5 kg or more : ex aa ) Apricots :   Apricot halves ex bb ) Peaches ( including nectarines ) and plums :  Peach halves ( including nectarine halves ) ex dd ) Other fruits :  Grapefruit segments  Citrus fruit pulp  Citrus fruit , finely ground 2 . Of less than 4,5 kg : ex bb ) Other fruits and mixtures of fruit :  Apricot halves and peach halves ( including nectarine halves )  Grapefruit segments  Citrus fruit , finely ground 20.07 Fruit juices ( including grape must) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm3 at 20 °C : III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice ex b ) Other :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice B. Of a density of 1,33 g / cm3 or less at 20 °C : II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice ex 3 . Lemon juice and other citrus fruit juices :  Other citrus fruit juices ( excluding lemon juice ) b ) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice EGYPT /LEBANON CCT heading No Description 12.08 Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading No L 250 / 104 Official Journal of the European Communities 1 . 9 . 87 JORDAN CCT heading No Description 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , bleached , impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Roses  Carnations ex II . From 1 November to 31 May :  Roses  Carnations TUNISIA CCT heading No Description Other meat and edible meat , offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Of domestic rabbits Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : ex D : Other :  Rose bushes , excluding cuttings Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : ex E. Other :  Citrus fruit , finely ground Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading Jams , fruit jellies , marmalades , fruit purees and fruit pastes , being cooked preparations , whether or not containing added sugar : A. Chestnut puree and paste : II . Other B. Jams and marmalades of citrus fruit : III . Other C. Other : III . Other 02.04 06.02 08.11 12.08 20.05 20.06 Fruit otherwise prepared or preserved whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of mort than 1 kg: 2 . Grapefruit segments ex 3 . Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground 1 . 9 . 87 Official Journal of the European Communities No L 250 / 105 CCT heading No Description 20.06 (cont'd) B. II . a ) ex 7 . Peaches and apricots :  Apricots ex 8 . Other fruits :  Oranges and lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad b ) Containing added sugar in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments ex 3 . Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground ex 8 . Other fruits :  Oranges and lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad c ) Not containing added sugar , in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex aa ) Apricots :  Apricot halves  Apricot pulp ex bb ) Peaches ( including nectarines ) and plums:  Peach halves ( including nectarine halves ) ex dd ) Other fruits :  Grapefruit segments  Citrus fruit pulp  Citrus fruit , finely ground 2 . Of less than 4,5 kg : ex bb ) Other fruits and mixtures of fruit :  Apricot halves and peach halves ( including nectarine halves )  Grapefruit segments  Citrus fruit , finely ground 20.07 Fruit juices ( including grape must) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm3 at 20 °C : III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice ex b ) Other :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice B. Of a density of 1,33 g / cm 3 or less at 20 °C : II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice ex 3 . Lemon juice and other citrus fruit juices :  Other cirtrus fruit juices (excluding lemon juice ) b ) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice No L 250 / 106 Official Journal of the European Communities 1 . 9 . 87 TURKEY CCT heading No Description 02.04 Other meat and edible meat , offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Of domestic rabbits Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : ex D. Other :  Rose bushes , excluding cuttings 06.02 08.11 Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consump ­ tion : exE . Other :  Citrus fruit , finely ground 12.08 Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading 20.05 Jams , fruit jellies , marmalades , fruit purees and fruit pastes , being cooked preparations , whether or not containing added sugar : A. Chestnut pur^e and paste : II . Other B. Jams and marmalades of citrus fruit : III . Other C. Other : III . Other 20.06 Fruit otherwise prepared or preserved whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments ex 3 . Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground ex 7 . Peaches and apricots :  Apricots ex 8 . Other fruits :  Oranges and lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad b ) Containing added sugar in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments ex 3 . Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground ex 8 . Other fruits :  Oranges and lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad 1 . 9 . 87 Official Journal of the European Communities No L 250 / 107 CCT heading No Description 20.06 (cont'd) B. II . c ) Not containing added sugar , in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex aa ) Apricots :  Apricot halves  Apricot pulp ex bb ) Peaches ( including nectarines ) and plums :  Peach halves ( including nectarine halves ) ex dd ) Other fruits :  Grapefruit segments  Citrus fruit pulp  Citrus fruit , finely ground 2 . Of less than 4,5 kg : ex bb ) Other fruits and mixtures of fruit :  Apricot halves and peach halves ( including nectarine halves )  Grapefruit segments  Citrus fruit , finely ground 20.07 Fruit juices ( including grape must ) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm3 at 20 °C: III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice ex b ) Other :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juices B. Of a density of 1,33 g / cm3 or less at 20 °C : II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice ex 3 . Lemon juice and other citrus fruit juices :  Other citrus fruit juices (excluding lemon juice) b ) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juice 2 . Grapefruit juice No L 250 / 108 Official Journal of the European Communities 1 . 9 . 8? ANNEX XV List provided for in Article 21 (2 ) ALGERIA/TUNISIA/TURKEY CCT heading No Description 07.01 Vegetables , fresh or chilled : M. Tomatoes ex I. From 1 November to 14 May :  From 1 December to 14 May 08.02 Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) From 1 to 15 May ex c ) From 16 May to 15 October :  From 16 May to 31 August ex d ) From 16 October to 31 March :  From 1 February to 31 March B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins , including tangerines and satsumas , fresh , from 1 November to 31 March ex C. Lemons , fresh :  From 1 June to 31 October 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13% vol ' II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15% vol 1 . 9 . 87 Official Journal of the European Communities No L 250 / 109 EGYPT /JORDAN/LEBANON CCT heading Description No 07.01 Vegetables , fresh or chilled : M. Tomatoes ex I. From 1 November to 14 May :  From 1 December to 14 May 08.02 Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) From 1 to 15 May ex c ) From 16 May to 15 October:  From 16 May to 31 August ex d ) From 16 October to 31 March :  From 1 February to 31 March B. Mandarins (including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids : ex II . Other : *  Mandarins , including tangerines and satsumas , fresh , from 1 November to 31 March ex C. Lemons , fresh :  From 1 June to 31 October 1 . 9 . 87No L 250 / 110 Official Journal of the European Communities ANNEX XVI List provided for in Article 21 (4 ) ALGERIA /TUNISIA /TURKEY CCT heading No Description 03.01 Fish , fresh ( live or dead), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : h ) Cod (Gadus morhua, Boreogadus saida, Gadus ogac): 2 . Frozen ij ) Saithe (Pollachius virens): 2 . Frozen k ) Haddock (Melanogrammus aeglefinus): 2 . Frozen m ) Ling (Molva spp.): 2 . Frozen n ) Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius): 2 . Frozen t ) Hake (Merluccius spp.): 1 . Fresh or chilled 2 . Frozen ex y ) Other :  Horse mackerel (Trachurus trachurus), fresh , chilled or frozen  Similar to cod , frozen (Gadus macrocephalus, Brosme brosme) II . Fillets : b ) Frozen : 1 . Of cod (Gadus morhua, Boreogadus saida, Gadus ogac) 3 . Of haddock (Melanogrammus aeglefinus) 9 . Of hake (Merluccius spp .) l 11 . Of plaice (Pleuronectes platessa) 12 . Of flounder (Platichthys flesus) 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : b ) Cod (Gadus morhua, Boreogadus saida, Gadus ogac) ex f) Other :  Products similar to cod (saithe , haddock , Alaska pollack , pollack , Gadus macrocephalus, Brosme brosme) 03.03 Crustaceans and molluscs , whether in shell or not , fresh (live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : ex a ) Prawns and shrimps of the Pandalidae family :  Frozen b ) Shrimps of the genus Crangon: ex 2 . Other :  Frozen ex c ) Other :  Frozen V. Other : a ) Norway lobsters (Nephrops norvegicus): 1 . Frozen B. Molluscs : I IV . Other : a ) Frozen : l 1 . Squid 1 . 9 . 87 Official Journal of the European Communities No L 250 / 111 EGYPT CCT heading No Description 03.03 Crustaceans and molluscs , whether in shell or not , fresh (live or dead ), chilled , frozen , salted , in brine or dried ; custaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : ex a ) Prawns ans shrimps of the Phandalidae family :  Frozen b ) Shrimps of the genus Crangon: ex 2 . Other :  Frozen ex c ) Other :  Frozen